Exhibit 10.1


PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of December 29, 2016 (“Effective Date”), by and between CARDIOVASCULAR SYSTEMS,
INC., a Delaware corporation (“Seller”), and KRISHNA HOLDINGS, LLC, a Minnesota
limited liability company and its assigns (“Purchaser”). Except as otherwise
expressly defined herein, capitalized terms will have the meanings set forth on
Exhibit A attached hereto and incorporated herein by this reference. For and in
consideration of the mutual covenants and promises hereinafter set forth, the
parties hereby mutually covenant and agree as follows:
ARTICLE I

PURCHASE OF PROPERTY
Section 1.01.     Agreement to Purchase. Purchaser agrees to purchase, and
Seller agrees to sell, in accordance with the terms, conditions and stipulations
set forth in this Agreement (the “Transaction”), all of Seller’s right, title
and interest in and to the parcel of real property, as more particularly
described on Exhibit B attached hereto (the “Real Property”); any and all
improvements thereon and fixtures and appurtenances thereto and the following
interests with respect to the Real Property: any occupancy agreements other than
the Lease Agreement; permits solely related to the ownership of Property, to the
extent transferable; and all plans, specifications, warranties and operating
manuals (collectively the “Property”); provided, however, that Seller shall (i)
retain the right to acquire from the City of New Brighton, Minnesota certain
real estate parcels adjacent to the Property pursuant to that certain Contract
for Private Redevelopment dated June 10, 2014 and (ii) remain the beneficiary
under all warranties and have the right to enforce all warranties until the
expiration or earlier termination of this Agreement.
Section 1.02.     Purchase Price. The aggregate purchase price to be paid by
Purchaser to Seller for the Property is $22,000,000.00 (the “Purchase Price”).
The Purchase Price shall be paid by Purchaser in immediately available federal
funds at Closing.
Section 1.03.     Lease of Property. On or before the Closing Date, Seller and
Purchaser shall execute a lease agreement pursuant to which Purchaser shall
lease the Property back to Seller, at the rent and pursuant to the terms and
conditions contained in the form attached hereto as Exhibit C (the “Lease
Agreement”).
Section 1.04.     Prorations. In view of the subsequent lease of the Property to
Seller pursuant to the Lease Agreement and Seller’s obligations thereunder,
there shall be no proration of insurance, taxes, special assessments, utilities
or any other costs related to the Property between Seller and Purchaser at
Closing.
Section 1.05.     Transaction Costs. Subject to Section 6.02 of this Agreement,
whether or not the Transaction closes, Seller and Purchaser shall each be
responsible for the payment of the fees and expenses of their respective legal
counsel, accountants and other professional advisers (“Professional Fees”).
(a)    Seller shall be responsible for the payment of:
(i)    the cost to prepare the Title Commitment and the UCC Search;




--------------------------------------------------------------------------------




(ii)    all stamp taxes or transfer taxes due on the conveyance of the Property
including without limitation, State of Minnesota deed tax;
(iii)    one half of all escrow closing fees of the Title Company; and
(iv)    one half of all recording fees.
(b)    Purchaser shall be responsible for the payment of:
(i)    the cost of the premium of the standard Title Policy and any extended
coverage and endorsements relating to the Title Policy that Purchaser may
request;
(ii)    one half of all escrow closing fees of the Title Company;
(iii)    one half of all recording fees;
(iv)    the cost of the Inspections; and
(v)    the cost of any other diligence reports ordered by Purchaser.
Except as otherwise expressly provided above, each party shall be responsible
for the payment of all other Transactions Costs incurred by such party in
connection with the Transaction.
The provisions of this Section shall survive Closing or termination of this
Agreement for any reason.
Section 1.06.     Earnest Money Deposit.
(a)    On the Effective Date, Purchaser shall deposit with the Title Company the
sum of $150,000.00 (the “Initial Deposit”). The Initial Deposit shall be
non-refundable upon the expiration of the Inspection Period.
(b)    Within one (1) business day following expiration of the Inspection Period
(defined Section 2.03 below), Purchaser shall deposit with the Title Company an
additional $150,000.00 (the “Additional Deposit”), provided Purchaser does not
elect to terminate this Agreement on or before the date that the Inspection
Period expires (the Initial Deposit, the Additional Deposit, and all interest
accrued thereon (if any), collectively, the “Earnest Money Deposit”). In the
event Purchaser fails to deliver the Additional Deposit to the Title Company in
accordance with the foregoing, such failure will constitute a default by
Purchaser hereunder, Seller shall be entitled to retain the Initial Deposit, and
all accrued interest thereon, as liquidated damages as set forth below in this
Agreement and there will be no further obligation or liability on either of the
parties hereto, except as specifically provided herein.
(c)    The Earnest Money Deposit shall be held by the Title Company and shall be
applied against the Purchase Price at Closing or disbursed as provided herein;
provided, however, at Purchaser’s direction and expense (if any), the Earnest
Money Deposit shall be placed in an interest-bearing account by the Title
Company.




--------------------------------------------------------------------------------




ARTICLE II    

DUE DILIGENCE
Section 2.01.     Title Insurance.
(a)    Title Commitment and Title Policy. Seller, at Seller’s expense, shall
obtain and deliver to Purchaser an owner’s title insurance commitment
(collectively, the “Title Commitment”) with respect to the Property issued by
the Title Company, for ALTA Owner’s Extended Coverage Title Insurance Policies
(the “Title Policy”) within twenty (20) days from the Effective Date. The Title
Commitment shall include an appropriate UCC search (the “UCC Search”). All costs
related to the Title Policy, escrow fees and other closing costs shall be
payable as set forth in Section 1.05.
(b)    Title Company. The Title Company is hereby employed by the parties to act
as escrow agent in connection with this Transaction. This Agreement shall be
used as instructions to the Title Company, as escrow agent, which may provide
its standard conditions of acceptance of escrow; provided, however, that in the
event of any inconsistency between such standard conditions of acceptance and
the terms of this Agreement, the terms of this Agreement shall prevail.
(c)    Title Company Actions. The Title Company is authorized to pay, from any
funds held by it for each party’s respective credit, all amounts necessary to
procure the delivery of any documents and to pay, on behalf of Purchaser and
Seller, all charges and obligations payable by them hereunder, respectively.
Seller and Purchaser will pay all charges payable by them to the Title Company.
The Title Company shall not cause the Transaction to close unless and until it
has received written instructions from Purchaser and Seller to do so. The Title
Company is authorized, in the event any conflicting demand is made upon it
concerning these instructions or the escrow, at its election, to hold any
documents and/or funds deposited hereunder until an action shall be brought in a
court of competent jurisdiction to determine the rights of Seller and Purchaser
or to interplead such documents and/or funds in an action brought in any such
court. Deposit by the Title Company of such documents and funds, after deducting
therefrom its reasonable charges, expenses and attorneys’ fees incurred in
connection with any such court action, shall relieve the Title Company of all
further liability and responsibility for such documents and funds.
(d)    Title Objections.
(i)    Within twenty (20) days after the Purchaser’s receipt of both the Title
Commitment and an existing survey of the Property, if in Seller’s possession
(the “Existing Survey”), Purchaser shall notify Seller in writing of Purchaser’s
objection to any exceptions or other title matters shown on the Title Commitment
or the Existing Survey that render title unmarketable (the “Title Objections”).
If any of the Title Objections is not removed or resolved by Seller to
Purchaser’s satisfaction within ten (10) days following Seller’s receipt of the
Title Objections, then Purchaser shall have the option, as its sole remedy, upon
written notice to Seller no later than fifteen (15) days following Seller’s
receipt of the Title Objections, to terminate this Agreement, in which event the
Initial Deposit shall be promptly returned to Purchaser and neither party will
have any further obligations or liability hereunder, except for those
obligations expressly stated to survive such termination.




--------------------------------------------------------------------------------




Purchaser may, at Purchaser’s sole cost and expense, cause the Existing Survey
to be updated or obtain a current ALTA survey for the Property, provided the
foregoing shall not delay or otherwise affect the timing or deadlines herein
provided.
(ii)    Purchaser’s failure to timely deliver the Title Objections shall be
deemed Purchaser’s acceptance of the matters disclosed by the Title Commitment
and the Existing Survey. If Purchaser does not terminate this Agreement by
reason of any of the Title Objections, as provided in this Section 2.01, then
such Title Objection shall be deemed waived and approved by Purchaser and shall
thereafter be deemed a Permitted Encumbrance.
Section 2.02.     Seller Documents. With reasonable promptness, but in no event
later than fifteen (15) days following the Effective Date, Seller shall deliver
to Purchaser true and accurate copies of the documents listed on Exhibit D
hereto with respect to the Property (collectively, the “Seller Documents”).
Seller makes no representation or warranty regarding the accuracy of the Seller
Documents. If this Agreement is terminated or the Transaction does not otherwise
close, then Purchaser shall promptly return the Seller Documents to Seller.
Purchaser shall treat any financial information delivered by Seller hereunder on
a confidential basis and shall not disclose such financial information to any
third parties without Seller’s prior written consent.
Section 2.03.     Inspections. From the date that Seller delivers the last of
the Seller Documents to Purchaser, and for a period of forty-five (45) days
thereafter (the “Inspection Period”), Purchaser may perform whatever
investigations, tests and inspections (collectively, the “Inspections”) with
respect to the Property that Purchaser deems reasonably appropriate, including a
Phase I environmental investigation of the Property. The cost of the Inspections
shall be at Purchaser’s sole cost and expense. Any invasive or intrusive testing
of the Property shall be subject to such reasonable conditions and restrictions
as Seller may require. Purchaser shall repair any damage to any Property caused
by Purchaser’s Inspections and return such Property to its original condition.
Purchaser shall indemnify, defend and hold harmless Seller from and against any
and all Losses of any nature arising from or connected with the Inspections.
Seller shall, at all reasonable times upon reasonable prior notice from
Purchaser, provide Purchaser and Purchaser’s officers, employees, agents,
advisors, attorneys, accountants, architects, and engineers with access to the
Property. Purchaser shall (i) provide to Seller copies of any Inspection reports
promptly after Purchaser’s receipt of any such Inspection Reports and (ii)
conduct the Inspections in a manner that does not unreasonably interfere with
Seller’s business operations at the Property. In the event that Purchaser’s
Phase I environmental site assessment recommends further Phase II site
investigation, then Purchaser shall have the right, upon delivery of written
notice to Seller prior to the expiration of the Inspection Period, to extend the
Inspection Period for an additional thirty (30) days to enable Purchaser to
obtain a Phase II site investigation, subject to conditions set forth in this
Section 2.03. If Purchaser's Phase II site investigation discloses conditions
that necessitate Purchaser obtaining a Non Association Determination ("NAD")
from the Minnesota Pollution Control Agency ("MPCA"), then the Purchaser shall
have the option to either terminate this Agreement prior to the expiration of
the Inspection Period in accordance with Section 2.04 hereof, or if Purchaser
does not elect to terminate this Agreement, then Purchaser shall promptly submit
a request to the MPCA for a NAD, and the receipt of the NAD by Purchaser shall
be a condition of Closing, subject to the terms set forth in Section 2.04.
Section 2.04.     Purchaser’s Right to Terminate. Notwithstanding any provision
contained herein, in addition to its right to terminate this Agreement as set
forth in Section 2.01(d), Purchaser




--------------------------------------------------------------------------------




shall have the right to terminate this Agreement if (i) Purchaser determines
that the Inspections are not satisfactory to Purchaser as described in Section
2.03; (ii) the appraisal that Purchaser’s lender obtains values the Property at
less than the Purchase Price; or (iii) pursuant to Section 2.03 hereof,
Purchaser is unable to obtain a NAD on or before the Closing Date. To exercise
such a right of termination, Purchaser must deliver written notice of
termination to Seller prior to the expiration of the Inspection Period. Upon
Purchaser’s timely exercise of its right to terminate this Agreement, the
Initial Deposit shall be promptly returned to Purchaser and neither party will
have any further obligations or liability hereunder, except for those
obligations expressly stated to survive such termination. Purchaser’s right to
terminate this Agreement pursuant to this Section 2.04 shall be deemed waived if
Purchaser fails to deliver written notice of termination to Seller on or before
expiration of the Inspection Period.
Section 2.05.     Financial Information. Upon a request from Purchaser, Seller
agrees to meet with Purchaser’s CFO & Treasurer during the Inspection Period to
discuss Seller’s financial statements. Purchaser acknowledges that any financial
information that Seller provides to Purchaser in whatever form or manner is and
will remain confidential and Purchaser agrees not to disclose any such financial
information to third parties without obtaining Seller’s prior written consent,
which consent may be withheld in Seller’s sole discretion.
ARTICLE III    

CLOSING
Section 3.01.     Closing Date. Subject to the provisions of Article V of this
Agreement, the closing date of the Transaction contemplated by this Agreement
(the “Closing”) shall be a mutually agreeable date no later than thirty (30)
days after the expiration of the Inspection Period (the “Closing Date”). The
parties shall deposit with the Title Company all documents (including without
limitation, the executed Transaction Documents) as necessary to comply with the
parties’ respective obligations hereunder on or before the Closing Date or as
otherwise mutually agreed upon by the parties. The parties shall deposit all
funds required hereunder with the Title Company on or before the Closing Date.
ARTICLE IV    

REPRESENTATIONS WARRANTIES AND COVENANTS
Section 4.01.     Seller. Seller hereby makes the following representations and
warranties to Purchaser:
(a)    Organization and Authority. Seller is duly organized or formed, validly
existing and in good standing under the State of Delaware, and is authorized to
conduct business in the State of Minnesota. Seller has all requisite power and
authority to own and operate the Property (and does own and operate the
Property), to execute, deliver and perform its obligations under this Agreement
and all of the other Transaction Documents, and to carry out the Transaction.
The Person who has executed this Agreement on behalf of Seller has been duly
authorized to do so.
(b)    Enforceability of Documents. Upon execution by Seller, this Agreement and
the other Transaction Documents to which it is a party, shall constitute the
legal, valid and binding obligations of Seller, enforceable against Seller in
accordance with their




--------------------------------------------------------------------------------




respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium, or other similar laws
relating to or affecting the rights of creditors generally, or by general
equitable principles.
(c)    Litigation. There are no actions or proceedings pending against or
involving the Property before any Governmental Authority which in any way
adversely affects or may adversely affect Seller or Seller’s ability to perform
under this Agreement and the other Transaction Documents to which it is a party.
(d)    No Violations. The authorization, execution, delivery and performance of
this Agreement and the other Transaction Documents will not (i) violate any
provisions of the organizational or other charter documents of Seller, (ii)
result in a violation of or a conflict with, or constitute a default (or an
event which, with or without due notice or lapse of time, or both, would
constitute a default) under any other material document, instrument or agreement
to which Seller is a party or by which Seller, the Property or any of the
property of Seller are subject or bound, (iii) result in the creation or
imposition of any Lien, restriction, charge or limitation of any kind, upon
Seller or the Property, or (iv) violate any law, statute, regulation, rule,
ordinance, code, rule or order of any court or Governmental Authority applicable
to Seller or the Property.
(e)    Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Seller is not currently identified on the OFAC List, and is not
a Person with whom a citizen of the United States is prohibited from engaging in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or executive order of the President of the United
States.
(f)    Condemnation. No condemnation or eminent domain proceedings or other
zoning, land use or environmental proceeding affecting the Property are pending
or, to Seller’s knowledge, are contemplated.
(g)    Sewage Treatment System. For purposes of satisfying the requirements of
Minnesota Statute Section 115.55, Seller certifies, to Seller’s knowledge, there
is no “individual sewage treatment system” on or serving the Property. Seller
certifies that sewage generated on the Property goes to a facility permitted by
the Minnesota Pollution Control Agency.
(h)    Tanks. To Seller’s knowledge, no aboveground storage tanks or underground
tanks (within the meaning of Minnesota Statute Section 116.46) are located in or
on the Property.
(i)    Methamphetamine Production. For the purposes of satisfying any applicable
requirements of Minnesota Statute Section 152.0275, Seller discloses and
certifies that, to its knowledge, methamphetamine production has not occurred on
the Property.
(j)    Wells. Seller does not know of any “wells” on the Property within the
meaning of Minnesota Statute Section 103I. This representation is intended to
satisfy the requirements of that statute.




--------------------------------------------------------------------------------




(k)    Flood Zone. To the best of its knowledge, the Property is not in a
Special Flood Hazard Area as regulated by the Federal Emergency Management
Agency.
(l)    Environmental. To Seller’s knowledge, the Property is not currently in
violation of any Hazardous Materials Laws.
(m)    Seller Documents. The Seller Documents delivered to Purchaser are true
and correct copies, have not been amended or modified (except as noted when
provided to Purchaser), are in full force and effect and free from default or
notice of default, and there are no oral agreements modifying, amending,
extending, altering or in any way affecting the Seller Documents.
(n)    No Notices. Seller, to the best of its knowledge, has not received any
notice of current violation of any building codes, fire codes, health codes,
zoning codes, environmental laws, or other laws or regulations currently
affecting the Property or the use thereof, or any proposals to rezone or
recharacterize the Property.
(o)    Proceedings. Seller is not aware of any action, proceeding or
investigation pending or threatened which might materially adversely affect the
Property or the ability of Seller to perform its obligations under this
Agreement; and
(p)    Other Agreements. Except for the Lease Agreement, the Permitted
Encumbrances and any contracts assumed by Purchaser, Seller and the Property are
not subject to any commitment, obligation, or agreement, including, but not
limited to, any lease, right of first refusal, or option to purchase, granted to
a third party, that will prevent the consummation of the transaction
contemplated herein or that will bind Purchaser subsequent to consummation of
this Agreement.
All representations and warranties of Seller made in this Agreement shall be
true as of the date of this Agreement, shall be deemed to have been made again
at and as of the Closing Date, shall be true in all material respects at and as
of the Closing Date, except as may be modified by Seller in writing to
Purchaser, and together with the covenants made by Seller herein that by their
nature survive the Closing, shall survive Closing for a period of one (1) year.
Section 4.02.     Purchaser. Purchaser represents and warrants to, and covenants
with, Seller as follows:
(a)    Organization and Authority. Purchaser is duly organized, validly existing
and in good standing under the laws of its state of formation. Purchaser has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement and all of the other Transaction Documents to which it is a
party and to carry out the Transaction. The Person who has executed this
Agreement on behalf of Purchaser has been duly authorized to do so.
(b)    Enforceability of Documents. Upon execution by Purchaser, this Agreement
and the other Transaction Documents to which it is a party, shall constitute the
legal, valid and binding obligations of Purchaser, enforceable against Purchaser
in accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, arrangement, moratorium, or
other similar laws relating to or affecting the rights of creditors generally,
or by general equitable principles.




--------------------------------------------------------------------------------




(c)    Litigation. There are no actions or proceedings pending against or
involving Purchaser before any Governmental Authority which in any way adversely
affect or may adversely affect Purchaser or Purchaser’s ability to perform under
this Agreement and the other Transaction Documents to which it is a party.
(d)    No Violations. The authorization, execution, delivery and performance of
this Agreement and the other Transaction Documents will not (i) violate any
provisions of the organizational or other charter documents of Purchaser, (ii)
result in a violation of or a conflict with, or constitute a default (or an
event which, with or without due notice or lapse of time, or both, would
constitute a default) under any other document, instrument or agreement to which
Purchaser is a party or by which Purchaser is subject or bound, (iii) result in
the creation or imposition of any Lien, restriction, charge or limitation of any
kind, upon Purchaser, or (iv) violate any law, statute, regulation, rule,
ordinance, code, rule or order of any court or Governmental Authority applicable
to Purchaser.
(e)    Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Purchaser is not currently identified on the OFAC List, and is
not a Person with whom a citizen of the United States is prohibited from
engaging in transactions by any trade embargo, economic sanction, or other
prohibition of United States law, regulation, or executive order of the
President of the United States.
All representations and warranties of Purchaser made in this Agreement shall be
true as of the date of this Agreement, shall be deemed to have been made again
at and as of the Closing Date, shall be true in all material respects at and as
of the Closing Date, and, together with the covenants made by Purchaser herein
that by their nature survive the Closing, shall survive Closing for a period of
one (1) year.


     ARTICLE V    

CLOSING DOCUMENTS AND DELIVERIES
Section 5.01.     Seller’s Closing Documents.
(a)    Seller, as appropriate, shall deliver to the Title Company, in escrow,
the following items:
(i)    The Deed;
(ii)    a bring down certificate that confirms the accuracy of the Seller’s
representations and warranties set forth in Section 4.01 as of the Closing Date
or noting any changes thereof;
(iii)    a Standard Seller’s Affidavit provided by the Title Company to enable
the Title Company to issue the Title Policy;
(iv)    Such documents evidencing the legal status and good standing of Seller
that may be required by the Title Company for issuance of the Title Policy,
including, without limitation, certificates of good standing;




--------------------------------------------------------------------------------




(v)    A fully executed original of (a) the Lease Agreement, together with a
fully executed original of memorandum thereof for the Property (the “Memorandum
of Lease”), and (b) all of the other Transaction Documents;
(vi)    the SNDA and the Estoppel;
(vii)    Certificates evidencing the insurance coverage, limits and policies to
be carried by Seller under and pursuant to the terms of the Lease (“Lease Proof
of Insurance”);
(viii)    A duly executed affidavit stating that Seller is not a “foreign
person” as defined in the Federal Foreign Investment in Real Property Tax Act of
1980 and 1984 Tax Reform Act;
(ix)    Closing settlement statements approved by Seller and Purchaser to
reflect the credits, prorations, and adjustments contemplated by or specifically
provided for in this Agreement; and
(x)    All documents required to be delivered by this Agreement and the other
Transaction Documents and as may otherwise be required in order to fully and
legally close this Transaction.
Section 5.02.     Purchaser’s Closing Documents.
(a)    Purchaser shall deliver to the Title Company the following items:
(i)    the Purchase Price, as adjusted pursuant to the requirements of this
Agreement;
(ii)    Fully executed originals of all Transaction Documents, including without
limitation, the Lease Agreement, together with the Memorandum of Lease, and the
SNDA;
(iii)    Closing settlement statements approved by Seller and Purchaser that
reflect the credits, prorations, and adjustments contemplated by or specifically
provided for in this Agreement; and
(iv)    All documents required to be delivered by this Agreement and the other
Transaction Documents and as may otherwise be required in order to fully and
legally close this Transaction.
Section 5.03.     Other Closing Requirements. Purchaser's obligation to close
the Transaction is hereby conditioned on the Title Company confirming in writing
that it is prepared to issue the Title Policy in the form required by
Purchaser’s mortgage lender, subject only to the Permitted Encumbrances.
ARTICLE VI    

DEFAULTS; REMEDIES




--------------------------------------------------------------------------------




Section 6.01.     Default. Each of the following shall be deemed an event of
default (each, an “Event of Default”):
(a)    If any representation or warranty of Seller or Purchaser set forth in
this Agreement or any other Transaction Document is false in any material
respect or if Seller renders any false statement;
(b)    If Seller or Purchaser fails to perform any of its obligations under this
Agreement; or
(c)    If any Insolvency Event shall occur with respect to Seller or Purchaser.
Section 6.02.     Remedies. Upon any Event of Default, the non-defaulting party
shall be entitled to exercise, at its option and as its sole and exclusive
remedy, one of the following remedies:
(a)    If Seller is the defaulting party, then Purchaser may either commence an
action for specific performance in Minnesota state district court, or terminate
this Agreement by giving written notice to Seller and recover from Seller all
reasonable and verified out-of-pocket costs and expenses incurred by Purchaser
hereunder (including without limitation, the Transaction Costs), in which event
the Earnest Money Deposit shall be promptly returned to Purchaser and neither
party will have any further obligations or liability hereunder, except for those
obligations expressly stated to survive such termination. Notwithstanding the
foregoing, in the event Seller is the defaulting party, Seller’s responsibility
hereunder for all reasonable and verified out-of-pocket costs and expenses
incurred by Purchaser hereunder (including without limitation, the Transaction
Costs) shall be capped at $50,000.00;
(b)    If Purchaser is the defaulting party, then Seller may terminate this
Agreement by giving written notice to Purchaser, in which event the Earnest
Money Deposit shall be promptly paid to Seller and neither party will have any
further obligations or liability hereunder, except for those obligations
expressly stated to survive such termination, and Seller may recover from
Purchaser all reasonable and verified out-of-pocket costs and expenses incurred
by Seller hereunder (including without limitation, the Transaction Costs).
Notwithstanding the foregoing, in the event Purchaser is the defaulting party,
Purchaser’s responsibility hereunder for all reasonable and verified
out-of-pocket costs and expenses incurred by Seller hereunder (including without
limitation, the Transaction Costs) shall be capped at $50,000.
(c)    The non-defaulting party may waive the Event of Default and proceed with
the Closing.
ARTICLE VII    

MISCELLANEOUS
Section 7.01.     Transaction Characterization. The parties intend that the
conveyance of the Property to Purchaser be an absolute conveyance in effect as
well as form, and that the instruments of conveyance to be delivered at Closing
shall not serve or operate as a mortgage, equitable mortgage, deed of trust,
security agreement, trust conveyance or financing or trust arrangement of any
kind, nor as a preference or fraudulent conveyance against any creditors of




--------------------------------------------------------------------------------




Seller. After the execution and delivery of the Deed, Seller will have no legal
or equitable interest or any other claim or interest in the Property, other than
the interest, if any, set forth in the Lease Agreement. The parties also intend
for the Lease Agreement to be a true lease and not a transaction creating a
financing lease, capital lease, equitable mortgage, mortgage, deed of trust,
security interest or other financing arrangement, and the economic realities of
the Lease Agreement are those of a true lease. Notwithstanding the existence of
the Lease Agreement, neither party shall contest the validity, enforceability or
characterization of the sale and purchase of the Property by Purchaser pursuant
to this Agreement as an absolute conveyance, and both parties shall support the
intent expressed herein that the purchase of the Property by Purchaser pursuant
to this Agreement provides for an absolute conveyance and does not create a
joint venture, partnership, equitable mortgage, trust, financing device or
arrangement, security interest or the like, if, and to the extent that, any
challenge occurs.
Section 7.02.     Risk of Loss.
(a)    Condemnation. If, prior to Closing, action is initiated to take the
Property, or any portion thereof, by eminent domain proceedings or by deed in
lieu thereof, Purchaser may elect at or prior to Closing, to (i) terminate this
Agreement, in which event the Earnest Money Deposit shall be promptly returned
to Purchaser and neither party will have any further obligations or liability
hereunder, except for those obligations expressly stated to survive such
termination, or (ii) proceed to close, in which event all of Seller’s assignable
right, title and interest in and to the award of the condemning authority shall
be assigned to Purchaser at the Closing and there shall be no reduction in the
Purchase Price.
(b)    Casualty. Seller assumes all risks and liability for damage to or injury
occurring to the Property by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated. If the Property, or any part
thereof, suffers any damage prior to the Closing from fire or other casualty,
which Seller, at its sole option, does not elect to fully repair, Purchaser may
elect at or prior to Closing, to (i) terminate this Agreement, in which event
the Earnest Money Deposit shall be promptly returned to Purchaser and neither
party will have any further obligations or liability hereunder, except for those
obligations expressly stated to survive such termination, or (ii) consummate the
Closing, in which event all of Seller’s right, title and interest in and to the
proceeds of any insurance covering such damage (less an amount equal to any
expense and costs reasonably incurred by Seller to repair or restore the
Property, which shall be payable to Seller upon Seller’s delivery to Purchaser
of satisfactory evidence thereof) shall be assigned to Purchaser at Closing.
(c)    Maintenance of the Property and Insurance. From the Effective Date until
Closing, Seller shall continue to maintain the Property or cause the Property to
be maintained in good condition and repair, and shall continue to maintain or
cause to be maintained all insurance for the Property in the same or greater
amounts, with the same or greater coverage, and subject to the same or lower
deductibles as in existence as of the Effective Date.
Section 7.03.     Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Agreement (collectively called “Notices”) shall be in writing
and given by (a) hand delivery, (b) express overnight delivery service or
(c) certified or registered mail, return receipt requested, and shall be deemed




--------------------------------------------------------------------------------




to have been delivered upon (i) receipt, if hand delivered, (ii) the next
Business Day, if delivered by a reputable express overnight delivery service, or
(iii) the third Business Day following the day of deposit of such notice with
the United States Postal Service, if sent by certified or registered mail,
return receipt requested. Notices shall be provided to the parties and addresses
specified below:
If to Seller:
Cardiovascular Systems, Inc.
1225 Old Highway 8 NW
New Brighton, MN 55112
Attn: Corporate Controller


With copies to:




Cardiovascular Systems, Inc.
1225 Old Highway 8 NW
New Brighton, MN 55112
Attn: General Counsel


Fredrikson & Byron, P.A.
200 South Sixth Street, Suite 4000
Minneapolis, MN 55402
Attn: Christopher J. Dolan, Esq.


If to Purchaser:
Krishna Holdings, LLC
2110 Lyndale Avenue South, Suite C
Minneapolis, MN 55405
Attention: Chief Manager


With a copy to:
Hinshaw & Culbertson LLP
333 South Seventh Street, Suite 2000
Minneapolis, MN 55402
Attention: Michael T. Hatting



or to such other address or such other Person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above. Whenever in this Agreement the giving of Notice is required, the
giving thereof may be waived in writing at any time by the Person or Persons
entitled to receive such Notice.
A copy of any Notice delivered pursuant to this Section shall also
contemporaneously be delivered in the manner herein specified to any mortgagee
or assignee of Purchaser’s interest which shall have duly notified Seller in
writing of its name and address.
Section 7.04.     Assignment. Purchaser may assign its rights under this
Agreement in whole or in part at any time to an Affiliate of Purchaser. Upon any
unconditional assignment of Purchaser’s entire right and interest hereunder to
an Affiliate of Purchaser, including an assumption of Purchaser’s obligations
hereunder, Purchaser shall automatically be relieved, from and after the date of
such assignment, of liability for the performance of any obligation of Purchaser
contained




--------------------------------------------------------------------------------




herein. Seller shall not, without the prior written consent of Purchaser, which
consent may not be unreasonably withheld, sell, assign or transfer any of
Seller’s rights under this Agreement.
Section 7.05.     Indemnity.
(a)    Seller shall indemnify, defend and hold harmless Purchaser and its
Affiliates, and their respective officers, directors, shareholders, managers,
members, employees, representatives, successors and assigns, as applicable from
and against any and all Losses arising from or connected with breach of any of
the representations, warranties, covenants, agreements or obligations of Seller
set forth in this Agreement. The obligations under this Section 7.05(a) shall
survive Closing.
(b)    Purchaser shall indemnify, defend and hold harmless Seller and its
Affiliates, and their respective officers, directors, shareholders, managers,
members, employees, representatives, successors and assigns, as applicable from
and against any and all Losses arising from or connected with breach of any of
the representations, warranties, covenants, agreements or obligations of
Purchaser set forth in this Agreement. The obligations under this Section
7.05(b) shall survive Closing.
Notwithstanding the foregoing, the total liability of each party relating to the
indemnification obligations under this Section 7.05 shall not, in the aggregate,
exceed the Purchase Price.
Section 7.06.     Brokerage Commission. Each of the parties represents and
warrants to the other that neither party has dealt with, negotiated through or
communicated with any broker in connection with this Transaction, except for
Colliers International whose commission shall be paid by Seller pursuant to a
separate agreement between Seller and such broker. Each party shall indemnify,
defend and hold harmless the other party from and against any and all claims,
loss, costs and expenses, including reasonable attorneys’ fees, resulting from
any claims that may be made against the indemnified party by any broker claiming
a commission or fee by, through or under such indemnifying party. The parties’
respective obligations under this Section 7.06 shall survive Closing or
termination of this Agreement.
Section 7.07.     Reporting Requirements. The parties agree to comply with any
and all reporting requirements applicable to the Transaction which are set forth
in any law, statute, ordinance, rule, regulation, order or determination of any
Governmental Authority, and further agree upon request, to furnish the other
party with evidence of such compliance.
Section 7.08.     Disclosures. Except as expressly set forth in Section 7.07 and
this Section 7.08 and as required by law or judicial action, prior to Closing
neither Seller nor Purchaser will make any public disclosure of this Agreement
or the other Transaction Documents, the Transaction or the provisions of the
Transaction Documents without the prior consent of the other party hereto. The
parties further agree that, notwithstanding any provision contained in this
Agreement, any party (and each employee, representative or other agent of any
party) may disclose to any and all Persons, without limitation of any kind, any
matter required to be disclosed under applicable law, including, without
limitation, under the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations of the Securities
and Exchange Commission promulgated thereunder, and stock exchange requirements,
including the filing of this agreement in its entirety with such public
disclosures, and any subsequent disclosures in other public filings




--------------------------------------------------------------------------------




and announcements consistent with any such prior disclosures (including in
earnings press releases).
Section 7.09.     Time is of the Essence. The parties hereto expressly agree
that time is of the essence with respect to this Agreement.
Section 7.10.     Non-Business Days. If the Closing Date or the date for
delivery of a notice or performance of some other obligation of a party falls on
a Saturday, Sunday or legal holiday in the state in which the Property is
located, then the Closing Date or such notice or performance shall be postponed
until the next Business Day.
Section 7.11.     Waiver and Amendment. No provision of this Agreement shall be
deemed waived or amended except by a written instrument unambiguously setting
forth the matter waived or amended and signed by the party against which
enforcement of such waiver or amendment is sought. Waiver of any matter shall
not be deemed a waiver of the same or any other matter on any future occasion.
Section 7.12.     Limitation on Liability. Notwithstanding anything to the
contrary provided in this Agreement, it is specifically understood and agreed,
such agreement being a primary consideration for the execution of this Agreement
and the Lease Agreement, that (a) there shall be absolutely no personal
liability on the part of any director, officer, manager, member, employee or
agent of either party with respect to any of the terms, covenants and conditions
of this Agreement, (b)  each party waives all claims, demands and causes of
action against the other party’s directors, officers, managers, members,
employees and agents in the event of any breach by such other party of any of
the terms, covenants and conditions of this Agreement, and (c)  each party shall
look solely to the assets of the other party for the satisfaction of each and
every remedy in the event of any breach of any of the terms, covenants and
conditions of this Agreement, such exculpation of liability to be absolute and
without any exception whatsoever.
Section 7.13.     Headings; Internal References. The headings of the various
sections and exhibits of this Agreement have been inserted for reference only
and shall not to any extent have the effect of modifying the express terms and
provisions of this Agreement. Unless stated to the contrary, any references to
any section, subsection, exhibit and the like contained herein are to the
respective section, subsection, exhibit and the like of this Agreement.
Section 7.14.     Construction Generally. This is an agreement between parties
who are experienced in sophisticated and complex matters similar to the
Transaction and the other Transaction Documents, is entered into by both parties
in reliance upon the economic and legal bargains contained herein and therein,
and shall be interpreted and construed in a fair and impartial manner without
regard to such factors as the party which prepared the instrument, the relative
bargaining powers of the parties or the domicile of any party. Seller and
Purchaser were each represented by legal counsel competent in advising them of
their obligations and liabilities hereunder.
Section 7.15.     Further Assurances. Each of the parties agrees, whenever and
as often as reasonably requested so to do by the other party or the Title
Company, to execute, acknowledge, and deliver, or cause to be executed,
acknowledged, or delivered, any and all such further conveyances, assignments,
confirmations, satisfactions, releases, instruments, or other documents as may
be necessary, expedient or proper, in order to complete any and all conveyances,




--------------------------------------------------------------------------------




transfers, sales and assignments herein provided and to do any and all other
acts and to execute, acknowledge and deliver any and all documents as so
requested in order to carry out the intent and purpose of this Agreement.
Section 7.16.     Attorneys’ Fees. In the event of any claim, dispute or
proceeding between the parties concerning this Agreement, the prevailing party
shall be entitled to recover all of its reasonable attorneys’ fees and other
costs in addition to any other relief to which it may be entitled.
Section 7.17.     Entire Agreement. This Agreement and all other Transaction
Documents, and all other certificates, instruments or agreements to be delivered
hereunder and thereunder constitute the entire agreement between the parties
with respect to the subject matter hereof, and there are no other
representations, warranties or agreements, written or oral, between Seller and
Purchaser with respect to the subject matter of this Agreement. Notwithstanding
anything in this Agreement to the contrary, upon the execution and delivery of
this Agreement by Seller and Purchaser, (a) this Agreement shall supersede any
previous discussions, letters of intent, agreements and/or term or commitment
letters relating to the Transaction, including without limitation, the Letter of
Intent and any and all agreements related to confidentiality, exclusivity,
non-competition, non-solicitation of employees, non-solicitation or pursuit of
any business opportunity represented by the Transaction, or any other term or
condition which restricts any business activity of Purchaser or its affiliates,
(b) the terms and conditions of this Agreement shall control notwithstanding
that such terms are inconsistent with or vary from those set forth in any of the
foregoing agreements, and (c) this Agreement may only be amended by a written
agreement executed by Purchaser and Seller. The provisions of this Section shall
survive the Closing.
Section 7.18.     Forum Selection; Jurisdiction; Venue. For purposes of any
action or proceeding arising out of this Agreement, the parties hereto expressly
submit to the jurisdiction of Minnesota state district court located in Hennepin
County, Minnesota. Seller consents that it may be served with any process or
paper by registered mail or by personal service within or without the State of
Illinois in accordance with applicable law. Furthermore, Seller waives and
agrees not to assert in any such action, suit or proceeding that it is not
personally subject to the jurisdiction of such courts, that the action, suit or
proceeding is brought in an inconvenient forum or that venue of the action, suit
or proceeding is improper.
Section 7.19.     Separability; Binding Effect; Governing Law. Each provision
hereof shall be separate and independent, and the breach of any provision by
Purchaser shall not discharge or relieve Seller from any of its obligations
hereunder. Each provision hereof shall be valid and shall be enforceable to the
extent not prohibited by law. If any provision hereof or the application thereof
to any Person or circumstance shall to any extent be invalid or unenforceable,
the remaining provisions hereof, or the application of such provision to Persons
or circumstances other than those as to which it is invalid or unenforceable,
shall not be affected thereby. Subject to the provisions of Section 7.04, all
provisions contained in this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the successors and assigns of each party
hereto, including, without limitation, any United States trustee, any
debtor-in-possession or any trustee appointed from a private panel, in each case
to the same extent as if each successor and assign were named as a party hereto.
This Agreement shall be governed by, and construed with, the laws of the state
of Minnesota.




--------------------------------------------------------------------------------




Section 7.20.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all such
counterparts shall be deemed to constitute one and the same instrument.
Section 7.21.     Like-Kind Exchange. The parties hereby agree to cooperate with
one another in the event either party desires to structure the Closing as a
like-kind exchange under Section 1031 of the Internal Revenue Code (“I.R.C.”)
provided that: (i) either or both parties may structure the transaction using an
exchange agreement involving a “Qualified Intermediary” as defined in the
regulations issued under Section 1031 of the I.R.C.; (ii) Seller and/or
Purchaser, as the case may be, shall receive notice of the proposed structure of
the transaction and the identity and organizational form or the Qualified
Intermediary and a copy of any exchange agreement or other agreements pertinent
to the transaction with sufficient time to review the same prior to the Closing
Date: (iii) the structure of the transaction shall be designated so that the
Purchase Price hereunder is paid to Seller or Seller’s designee on the Closing
Date; and (iv) nothing herein shall obligate either party to take any action
which either party believes, in its reasonable discretion, adversely affects
that party’s tax position; does not have a reasonable basis in law; will place
the party in the position of possessing any legal, equitable or beneficial
ownership in any real property involved in the exchange other than the Property,
or requires actions on the part of the party which cannot reasonably be
accomplished by the party within the time frame necessary for the transaction to
quality as a like-kind exchange. Seller further acknowledges that Purchaser may
close on the purchase of the Property in a tenancy-in-common with one or more
other tenants-in-common if necessary to complete the like-kind exchange. Neither
party makes any representations or warranties that the other party’s proposed
transaction will qualify as a like-kind exchange under I.R.C. 1031 and
applicable regulations there under. The exchanging party agrees to indemnify,
defend, and hold the non-exchanging party harmless for any claims, costs, or
other liabilities which might arise as a result of the other party’s cooperating
with and assisting with the indemnifying party in accomplishing the exchange.


[Remainder of page intentionally left blank; signature page(s) to follow]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.
SELLER:
CARDIOVASCULAR SYSTEMS, INC.
By:     __/s/ Scott Ward___________________
Name:     __Scott Ward_____________________
Title:     __Chief Executive Officer____________


17



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.
PURCHASER:
KRISHNA HOLDINGS, LLC
By:     ___/s/ Ashish Aggarwal _____________
Name:     ___Ashish Aggarwal________________
Title:     ___Chief Manager__________________






18



--------------------------------------------------------------------------------






JOINDER BY TITLE COMPANY


The Title Company joins in the execution of this Agreement to evidence its
agreement to receive, hold and disburse funds and documents in accordance with
the terms and provisions of the Agreement.


TITLE COMPANY:


Commercial Partners Title, LLC




By:     /s/ Chad Novak                        


Name:     Chad E. Novak                    


Title:         Underwriting Counsel                    






Exhibits:


A.
Defined Terms

B.
Legal Description

C.
Lease Agreement

D.
List of Seller Documents









19



--------------------------------------------------------------------------------





EXHIBIT A

DEFINED TERMS
The following terms shall have the following meanings for all purposes of this
Agreement:
“Affiliate” or any derivation thereof, means any Person which directly or
indirectly controls, is under common control with, or is controlled by any other
Person. For purposes of this definition, “controls”, “under common control with”
and “controlled by” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities or otherwise.
“Business Day” means a day on which banks located in Minneapolis, Minnesota are
not required or authorized to remain closed.
“Closing” shall have the meaning set forth in Section 3.01.
“Closing Date” shall have the meaning set forth in Section 3.01.
“Deed” means that certain general warranty deed whereby Seller conveys to
Purchaser all of Seller’s right, title and interest in and to the Property, free
and clear of all Liens, restrictions, encroachments and easements, except the
Permitted Encumbrances.
“Earnest Money Deposit” has the meaning set forth in Section 1.06.
“Effective Date” has the meaning set forth in the introductory paragraph of this
Agreement.
“Environmental Liens” means all liens and other encumbrances imposed pursuant to
any Hazardous Materials Law.
“Estoppel” means an Estoppel Certificate completed and executed by Seller as
tenant under the Lease Agreement, which Estoppel Certificate shall be in
substantially the form reasonably required by Purchaser's mortgage lender.
“Event of Default” has the meaning set forth in Section 6.01.
“Governmental Authority” means the United States of America, any state or other
political subdivision thereof, any other entity exercising executive, judicial,
regulatory or administrative functions of or pertaining to government and any
corporation or other entity owned or controlled (through stock or capital
ownership or otherwise) by any of the foregoing.
“Hazardous Materials” includes oil, petroleum products, flammable substances,
explosives, radioactive materials, hazardous wastes or substances, toxic wastes
or substances or any other materials, contaminants or pollutants, the presence
of which causes any of the Property to be in violation of any local, state or
federal law or regulation, (including without limitation, any Hazardous
Materials Law), or are defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “toxic substances”,
“contaminants”, “pollutants”, or words of similar import under any applicable
local, state or federal law or under the regulations adopted, orders issued, or
publications promulgated pursuant thereto, including, but not limited to:
(i) the


A-1
121736930v2 0992939

--------------------------------------------------------------------------------




Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §9601, et seq.; (ii) the Hazardous Materials Transportation
Act, as amended, 49 U.S.C. §1801, et seq.; and (iii) the Resource Conservation
and Recovery Act, as amended, 42 U.S.C. §6901, et seq.
“Hazardous Materials Laws” includes any and all federal, state and local laws,
rules, regulations, statutes, and requirements pertaining or relating to the
environmental condition of the Property or to Hazardous Materials.
“Insolvency Event” means (a) a Person’s (i) admitting in writing its inability
to pay its debts generally; or (ii) making a general assignment for the benefit
of creditors; (b) any proceeding being instituted by or against any Person
(i) seeking to adjudicate it a bankrupt or insolvent; (ii) seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency,
or reorganization or relief of debtors; or (iii) seeking the entry of an order
for relief or the appointment of a receiver, trustee, or other similar official
for it or for any substantial part of its property, and in the case of any such
proceeding instituted against any such Person, either such proceeding shall
remain undismissed for a period of 120 days or any of the actions sought in such
proceeding shall occur; or (c) any Person taking any corporate or other formal
action to authorize any of the actions set forth above in this definition.
“Inspection Period” has the meaning set forth in Section 2.03.
“Inspections” has the meaning set forth in Section 2.03.
“Lease Agreement” has the meaning set forth in Section 1.03.
“Lease Proof of Insurance” has the meaning set forth in Section 5.01(a)(vii).
“Letter of Intent” means that certain Letter of Intent dated November 3, 2016
between Seller and Purchaser with respect to the Transaction, and any amendments
or supplements thereto.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable law of any jurisdiction).
“Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, Costs, fines, penalties, interest, charges, fees, judgments,
awards, amounts paid in settlement and damages of whatever kind or nature,
inclusive of bodily injury and property damage to third parties (including,
without limitation, attorneys’ fees and other Costs of defense), excluding,
however, any punitive, consequential, special, indirect, and incidental damages
and diminutions in value.
“Memorandum of Lease” has the meaning set forth in Section 5.01(a)(v).
“Notices” has the meaning set forth in Section 7.03.


A-2
121736930v2 0992939

--------------------------------------------------------------------------------




“OFAC List” means the list of specially designated nationals and blocked Persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any legal requirements, including, without limitation, trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States. The OFAC List currently is accessible
through the internet website www.treas.gov/ofac/t11sdn.pdf.
“Permitted Encumbrances” means (a) the lien of any real estate taxes, special
assessment water and sewer charges, not yet due and payable; (b) those recorded
easements, restrictions, liens and encumbrances set forth as exceptions in the
Title Commitment and in the Title Policy to be issued by Title Company to
Purchaser and approved by Purchaser in its sole discretion (or deemed waived) in
connection with this Agreement; and (c) the Lease Agreement.
“Person” means any natural person, firm, corporation, partnership, limited
liability company, other entity, state, political subdivision of any state, the
United States of America, any agency or instrumentality of the United States of
America, any other public body or other organization or association.
“Professional Fees” has the meaning set forth in Section 1.05.
“Property” has the meaning set forth in Section 1.01.
“Purchase Price” means the amount specified in Section 1.02.
“Seller Documents” has the meaning set forth in Section 2.02.
“SNDA” means a Subordination, Non-Disturbance and Attornment Agreement executed
by Seller as tenant, by Purchaser as landlord, and by Purchaser's mortgage
lender, in form reasonably required by Purchaser's mortgage lender as a
condition of Closing.
“Title Commitment” has the meaning set forth in Section 2.01(a).
“Title Company” means Commercial Partners Title, LLC.
“Title Objection” has the meaning set forth in Section 2.01(d)(i).
“Title Policy” has the meaning set forth in Section 2.01(a).
“Transaction” has the meaning set forth in Section 1.01.
“Transaction Costs” means all out‑of‑pocket costs and expenses incurred in
connection with the Transaction, as set forth at Section 1.05. Transaction Costs
expressly exclude Professional Fees.
“Transaction Documents” means this Agreement, the Lease, the Memorandum of
Lease, the Deed, the Lease Proof of Insurance, the Non-Foreign Seller
Certificates, SNDA and Estoppel, any and all documents referenced herein and
therein, and such other documents, payments, instruments and certificates as are
reasonably required by Purchaser and/or the Title Company.


A-3
121736930v2 0992939

--------------------------------------------------------------------------------




“UST Regulations” means 40 C.F.R. § 298 Subpart H – Financial Responsibility, or
any equivalent state law, with respect to petroleum underground storage tanks
(as such term is defined under 40 C.F.R. § 290.12 or any equivalent state law).
“USTs” means any one or combination of tanks and associated product piping
systems used in connection with storage, dispensing and general use of Hazardous
Materials.




A-4
121736930v2 0992939

--------------------------------------------------------------------------------





EXHIBIT B

LEGAL DESCRIPTION
LOT 1, BLOCK 1, NEW BRIGHTON EXCHANGE 2ND ADDITION


121736930v2 0992939

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF LEASE AGREEMENT
[TO BE ATTACHED]






C-1
121733316v6 0992939

--------------------------------------------------------------------------------






LEASE AGREEMENT


THIS LEASE AGREEMENT (this “Lease”) is made as of ______________, 2017 (the
“Effective Date”), by and between _________________, a ___________________
(“Lessor”), whose address is____________________________, and Cardiovascular
Systems, Inc., a Delaware corporation (“Lessee”), whose address is 1225 Old
Highway 8 NW, New Brighton, MN 55112. Capitalized terms not defined herein shall
have the meanings set forth in Exhibit A hereto.
In consideration of the mutual covenants and agreements herein contained, Lessor
and Lessee hereby covenant and agree as follows:
ARTICLE I     
BASIC LEASE TERMS
Section 1.01.     Property. The real property located at 1225 Old Highway 8 NW,
New Brighton, MN 55112, as legally described on Exhibit B attached hereto and
incorporated herein , including the improvements thereon and fixtures and
appurtances thereto.
Section 1.02.     Initial Term Expiration Date. _______________, 2032.
Section 1.03.     Extension Options. Four (4) extensions of five (5) years each,
as described in Section 3.02.
Section 1.04.     Base Annual Rental. One Million Six Hundred Fifty-Six Thousand
Two Hundred Fifty and 00/100 Dollars ($1,637,500.00) as described in Article IV,
payable in monthly installments of One Hundred Thirty-Six Thousand Four Hundred
Fifty-Eight and 33/100 Dollars ($136,458.33).
Section 1.05.     Rental Adjustment. Three percent (3%) per annum as of each
Adjustment Date, as described in Section 4.02.
Section 1.06.     Adjustment Date. The first anniversary of the Effective Date
and annually thereafter during the Initial Lease Term (excluding any Extension
Term).
Section 1.07.     Lessee Tax Identification No. 41-1698056.
Section 1.08.     Lessor Tax Identification No. __________________.
ARTICLE II
LEASE OF PROPERTY
Section 2.01.     Lease. In consideration of Lessee’s payment of the Rental and
other Monetary Obligations and Lessee’s performance of all other obligations
hereunder, Lessor hereby leases to Lessee, and Lessee hereby takes and hires,
the Property, “AS IS” and “WHERE IS” without representation or warranty by
Lessor, and subject to the existing state of title, the parties in possession,
any statement of facts which an accurate survey or physical inspection might
reveal, and all Legal Requirements now or hereafter in effect.
Section 2.02.     Quiet Enjoyment. So long as Lessee shall pay the Rental and
other Monetary Obligations provided in this Lease and shall keep and perform all
of the terms, covenants and conditions


121733316v6 0992939

--------------------------------------------------------------------------------




on its part contained herein, Lessee shall have, subject to the terms and
conditions set forth herein, the right to the peaceful and quiet enjoyment and
occupancy of the Property.
ARTICLE III

LEASE TERM; EXTENSION
Section 3.01.     Initial Term. The initial term of this Lease (“Initial Term”)
shall commence as of the Effective Date and shall expire at midnight
on____________________, 2032, unless terminated sooner as provided in this Lease
and as may be extended as provided herein. The time period during which this
Lease shall actually be in effect, including any Extension Term, is referred to
as the “Lease Term.”
Section 3.02.     Extensions. Unless this Lease has expired or has been sooner
terminated, or an Event of Default has occurred and is continuing at the time
any extension option is exercised, Lessee shall have the right and option (each,
an “Extension Option”) to extend the Initial Term for all and not less than all
of the Property for four (4) additional successive periods of five (5) years
each (each, an “Extension Term”), pursuant to the terms and conditions of this
Lease then in effect.
Section 3.03.     Notice of Exercise. Lessee may only exercise the Extension
Options by giving its irrevocable written notice thereof to Lessor of its
election to do so no later than nine (9) months prior to the expiration of the
then-current Lease Term. If written notice of the exercise of any Extension
Option is not received by Lessor by the applicable dates described above, then
this Lease shall terminate on the last day of the Initial Term or, if
applicable, the last day of the Extension Term then in effect. Notwithstanding
the foregoing, if Lessee is entitled to exercise an option to renew but fails to
give Lessor timely written notice of such exercise, then Lessor shall use
commercially reasonable efforts to give Lessee written notice of such failure,
and Lessee shall have the right to exercise such Extension Option by written
notice to Lessor given within ten (10) Business Days after receipt of such
notice. Upon the request of Lessor or Lessee, the parties hereto will, at the
expense of Lessee, execute and exchange an instrument in recordable form setting
forth the extension of the Lease Term in accordance with this Section 3.03.
Section 3.04.     Removal of Personalty. Upon the expiration of the Lease Term,
Lessee may remove from the Property all personal property, equipment and trade
fixtures belonging to Lessee. Lessee shall repair any damage caused by such
removal and shall leave all of the Property clean and in good and working
condition and repair inside and out, subject to normal wear and tear, casualty
and condemnation. Any property of Lessee left on the Property on the tenth
(10th) day following the expiration of the Lease Term shall, at Lessor’s option,
automatically and immediately become the property of Lessor.
ARTICLE IV
RENTAL AND OTHER MONETARY OBLIGATIONS
Section 4.01.     Base Monthly Rental. During the Lease Term, on or before the
first day of each calendar month, Lessee shall pay in advance the Base Monthly
Rental then in effect. If the Effective Date is a date other than the first day
of the month, Lessee shall pay to Lessor on the Effective Date the Base Monthly
Rental prorated by multiplying the Base Monthly Rental by a fraction, the
numerator




2
121733316v6 0992939

--------------------------------------------------------------------------------




of which is the number of days remaining in the month (including the Effective
Date) for which Rental is being paid, and the denominator of which is the total
number of days in such month.
Section 4.02.     Adjustments During Initial Lease Term. During the Initial
Lease Term (excluding any Extension Term), on the first Adjustment Date and on
each Adjustment Date thereafter, the Base Annual Rental shall increase by an
amount equal to the Rental Adjustment.
Section 4.03.     Adjustment During Extension Terms. The Base Annual Rental for
each Extension Term shall be equal to the then “Fair Market Rental Rate,” as
hereinafter defined; provided, however, in no event shall the Fair Market Rental
Rate be less than the Base Annual Rental in effect during the last year of the
then expiring Initial Lease Term or Extension Term, as the case may be. As used
herein, the "Fair Market Rental Rate" payable by Lessee for each Extension Term
shall mean the Base Annual Rental for space comparable in size, location and
quality to the Property for a comparable term, and in other comparable buildings
in the vicinity of the Property, taking into consideration all out-of-pocket
concessions generally being granted at such time for such comparable space,
including the condition and value of existing tenant improvements in the
Property. Lessor shall provide Lessee with its determination of the Fair Market
Rental Rate within ten (10) days after receipt of Lessee's notice to extend the
Lease Term. Lessee shall have thirty (30) days after receipt of Lessor's notice
in which to notify Lessor of any objection thereto. In the event Lessee notifies
Lessor of its objection to the computation of such rental rate, then the parties
shall negotiate in good faith for a period not to exceed thirty (30) days in
order to come to agreement thereon. In the event the parties are unable to agree
upon such rate within such thirty (30) day period, then Lessee shall have the
right within ten (10) days thereafter to require that Lessor and Lessee each, at
its cost and by giving written notice to the other party, appoint a competent
and impartial commercial real estate broker (hereinafter “broker”) with at least
five (5) years’ full-time commercial real estate brokerage experience in the
geographical area of the Property to set the Fair Market Rental Rate for the
Extension Term. Each broker shall submit its valuation of the Fair Market Rental
Rate in accordance herewith within ten (10) days after selection, and if the
valuations are within ten percent (10%) of each other, then the valuations shall
be averaged together to arrive at the Fair Market Rental Rate of the Property.
In the event the valuations have a disparity greater than ten percent (10%),
then the brokers shall select a third broker, who shall submit a valuation in
accordance with the foregoing within ten (10) days after selection. The two
valuations which are the closest to each other shall then be averaged together
to arrive at the current Fair Market Rental Rate. Upon determination of the Fair
Market Rental Rate for the Extension Term in accordance with the terms outlined
above, Lessor and Lessee shall immediately execute an amendment to the Lease
Agreement. Such amendment shall set forth among other things, the Base Annual
Rental for the Extension Term and the actual commencement date and expiration
date of the Extension Term.
Section 4.04.     Additional Rental. Lessee shall pay and discharge, as
additional rental (“Additional Rental”), all sums of money required to be paid
by Lessee under this Lease which are not specifically referred to as Rental.
Lessee shall pay and discharge any Additional Rental when the same shall become
due, provided that amounts which are billed to Lessor or any third party, but
not to Lessee, shall be paid within fifteen (15) days after Lessor’s written
demand for payment thereof. In no event shall Lessee be required to pay to
Lessor any item of Additional Rental that Lessee is obligated to pay and has
paid to any third party pursuant to any provision of this Lease.
Section 4.05.     Late Charges. Any payment that is not paid to Lessor within
ten (10) days of the due date shall, in addition to any other remedy of Lessor,
incur a late charge of two percent (2%) (which late charge is intended to
compensate Lessor for the cost of handling and processing such




3
121733316v6 0992939

--------------------------------------------------------------------------------




delinquent payment and should not be considered interest); provided, however, in
no event shall Lessee be obligated to pay a late charge higher than the maximum
legal rate then in effect.
Section 4.06.     Holdover. If Lessee remains in possession of the Property
after the expiration of the Lease Term hereof, Lessee, at Lessor’s option and
within Lessor’s sole discretion, may be deemed a tenant on a month‑to‑month
basis and shall continue to pay Rentals and other Monetary Obligations in the
amounts herein provided, except that the Base Monthly Rental shall be
automatically increased to one hundred fifty percent (150%) of the last Base
Monthly Rental payable under this Lease, and Lessee shall comply with all the
terms of this Lease; provided that nothing herein nor the acceptance of Rental
by Lessor shall be deemed a consent to such holding over.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF LESSEE
The representations and warranties of Lessee contained in this Article V are
being made to induce Lessor to enter into this Lease, and Lessor has relied, and
will continue to rely, upon such representations and warranties. Lessee
represents and warrants to Lessor as follows:
Section 5.01.     Organization, Authority and Status of Lessee. Lessee has been
duly organized or formed, is validly existing and in good standing under the
laws of its state of formation and is qualified as a foreign corporation to do
business in the State of Minnesota. All necessary and appropriate action has
been taken to authorize the execution, delivery and performance by Lessee of
this Lease and of the other documents, instruments and agreements provided for
herein. Lessee is not, and if Lessee is a “disregarded entity,” the owner of
such disregarded entity is not, a “nonresident alien,” “foreign corporation,”
“foreign partnership,” “foreign trust,” “foreign estate,” or any other “person”
that is not a “United States Person” as those terms are defined in the Code and
the regulations promulgated thereunder. The Person who has executed this Lease
on behalf of Lessee is duly authorized to do so.
Section 5.02.     Enforceability. This Lease constitutes the legal, valid and
binding obligation of Lessee, enforceable against Lessee in accordance with its
terms.
Section 5.03.     Solvency. There is no contemplated, pending or threatened
Insolvency Event or similar proceedings, whether voluntary or involuntary,
affecting Lessee or any Lessee Entity.
ARTICLE VI
TAXES AND ASSESSMENTS; UTILITIES; INSURANCE
Section 6.01.     Taxes.
(a)    Payment. Subject to the provisions of Section 6.01(b) below, Lessee shall
pay and discharge, no later than the last day on which payment be made without
penalty or interest, any and all taxes and installments of special assessments
assessed against or imposed upon the Property or Lessee during the Lease Term
related to or arising out of this Lease and the activities of the parties
hereunder, including without limitation, (i) all taxes or assessments upon the
Property or any part thereof and upon any personal property, trade fixtures and
improvements located on the Property, whether belonging to Lessor or Lessee, or
any tax or charge levied in lieu of such taxes and assessments; and (ii) all
taxes, charges, license fees and or similar fees




4
121733316v6 0992939

--------------------------------------------------------------------------------




imposed by reason of the use of the Property by Lessee. Notwithstanding anything
in clauses (i) through (ii) to the contrary, Lessee shall not be obligated to
pay or reimburse Lessor for any taxes based on the net income of Lessor or any
corporate franchise, estate, inheritance, gift tax or tax imposed on the
transfer of Lessor’s interest in the Lease or the Property. Lessee shall have
the right to pay special assessments in installments over the longest
permissible periods.
(b)    Right to Contest. Within thirty (30) days after each tax and assessment
payment is required by this Section 6.01 to be paid, Lessee shall provide Lessor
with evidence reasonably satisfactory to Lessor that taxes and assessments have
been timely paid by Lessee. In the event Lessor receives a tax bill, Lessor
shall use commercially reasonable efforts to forward said bill to Lessee within
fifteen (15) days of Lessor’s receipt thereof. Lessee may, at its own expense,
contest or cause to be contested (in the case of any item involving more than
$100,000, after prior written notice to Lessor, which shall be given within
fifteen (15) days of Lessee’s determination to contest any matter as permitted
herein), by appropriate legal proceedings conducted in good faith and with due
diligence, any above‑described item or lien with respect thereto, provided that
(i) neither the Property nor any interest therein would be in any danger of
being sold, forfeited or lost by reason of such proceedings; (ii) no Event of
Default has occurred and is continuing; (iii) if and to the extent required by
the applicable taxing authority and/or Lessor, Lessee posts a bond or takes
other steps acceptable to such taxing authority and/or Lessor that removes such
lien or stays enforcement thereof; and (iv) upon termination of such
proceedings, it shall be the obligation of Lessee to pay the amount of any such
tax and assessment or part thereof as finally determined in such proceedings,
the payment of which may have been deferred during the prosecution of such
proceedings, together with any costs, fees (including attorneys’ fees and
disbursements), interest, penalties or other liabilities in connection
therewith. Lessor shall at the request of Lessee, execute or join in the
execution of any instruments or documents necessary in connection with such
contest or proceedings, but Lessor shall incur no cost or obligation thereby.
(c)    Tax Escrow Account. During the pendency of any uncured Event of Default
hereunder, upon written notice from Lessor, Lessee shall pay or cause to be paid
into a separate account (the "Tax Account") to be established by Lessee with a
lending institution designated by Lessor (which Tax Account shall not be removed
from such lending institution without the express prior approval of Lessor), and
which Lessor may draw upon, a reserve amount sufficient to discharge the
obligations of Lessee under Section 6.01 hereof with respect to real estate
taxes for the applicable Fiscal Year as and when they become due (such amounts,
the "Tax Escrow Amount"). During each month commencing with the first full
calendar month following the receipt of said notice from Lessor, Lessee shall
deposit into the Tax Account one twelfth of the Tax Escrow Amount so that as
each installment of real estate taxes becomes due and payable, there are
sufficient funds in the Tax Account to pay the same. If the amount of such and
real estate taxes has not been definitively ascertained by Lessee at the time
when any such monthly deposit is to be paid, Lessor shall require payment of the
Tax Escrow Amount based upon the amount of real estate taxes paid for the
preceding year, subject to adjustment as and when the amount of such real estate
taxes are ascertained by Lessee. The Tax Escrow Amount in the Tax Account shall
be and constitute additional security for the performance of Lessee's




5
121733316v6 0992939

--------------------------------------------------------------------------------




obligations hereunder and shall, if there are sufficient funds in escrow, be
used to pay taxes when due.
Section 6.02.     Utilities. Lessee shall contract, in its own name, for and pay
when due all charges for the connection and use of water, gas, electricity,
telephone, garbage collection, sewer use and other utility services supplied to
the Property during the Lease Term.
Section 6.03.     Insurance.
(a)    Coverage. Throughout the Lease Term, Lessee shall maintain, with respect
the Property, at its sole expense, the following types and amounts of insurance,
in addition to such other insurance as Lessor may reasonably require from time
to time:
(i)    Insurance against loss or damage to real property and personal property
under an “all risk” or “special form” insurance policy, which shall include
coverage against all risks of direct physical loss, including but not limited to
loss by fire, lightning, wind, terrorism, and other risks normally included in
the standard ISO special form. Such insurance shall be in amounts not less than
100% of the full insurable replacement cost values.
(ii)    Commercial general liability insurance, including products and completed
operation liability, covering Lessor and Lessee against bodily injury liability,
property damage liability and personal and advertising injury, and liability
arising out of the ownership, maintenance, repair, condition or operation of the
Property. Such insurance shall be in amounts of not less than $2,000,000 per
occurrence for bodily injury and property damage, and $2,000,000 general
aggregate. Such limits of insurance can be acquired through Commercial General
liability and Umbrella liability policies.
(iii)    Workers’ compensation and Employers Liability insurance with
statutorily mandated limits covering all persons employed by Lessee on the
Property in connection with any work done on or about the Property for which
claims for death or bodily injury could be asserted against Lessor, Lessee or
the Property.
(b)    Insurance Provisions. All insurance policies shall:
(i)    provide for a waiver of subrogation by the insurer as to claims against
Lessor covered under the “all risk” or “special form” insurance policy described
in Section 6.03(a)(i);
(ii)    be primary and provide that any “other insurance” clause in the
insurance policy shall exclude any policies of insurance maintained by Lessor
and the insurance policy shall not be brought into contribution with insurance
maintained by Lessor;
(iii)    contain deductibles not to exceed $100,000;
(iv)    except for workers’ compensation insurance referred to in
Section 6.03(a)(iii) above, name Lessor and any Lessor Affiliate or Lender
requested by Lessor, as an “additional insured” with respect to liability
insurance; and




6
121733316v6 0992939

--------------------------------------------------------------------------------




(v)    be issued by insurance companies licensed to do business in the state of
Minnesota.
(c)    Blanket Policies. Notwithstanding anything to the contrary in this
Section 6.03, any insurance which Lessee is required to obtain pursuant to this
Section 6.03 may be carried under a “blanket” policy or policies covering other
Property or liabilities of Lessee provided that such “blanket” policy or
policies otherwise comply with the provisions of this Section 6.03.
ARTICLE VII
MAINTENANCE; ALTERATIONS
Section 7.01.     Condition of Property; Maintenance. Lessee hereby accepts the
Property “AS IS” and “WHERE IS” with no representation or warranty of Lessor as
to the condition thereof. Lessee shall, at its sole cost and expense, be
responsible for (a) keeping all of the building, structures and improvements
erected on the Property in good order and repair, free from actual or
constructive waste, subject to ordinary wear and tear; (b) the repair or
reconstruction of any building, structures or improvements erected on the
Property damaged or destroyed by a Casualty; and (c) subject to Section 7.02,
making all necessary structural, non-structural, exterior and interior repairs
to any building, structures or improvements erected on the Property. In the
event that necessary repairs may be covered by a construction, manufacturer’s or
installer’s Warranty (collectively, “Warranties”), Lessee shall use its best
efforts to enforce the terms of such Warranty.
Section 7.02.     Alterations and Improvements. During the Lease Term, Lessee
shall not alter the exterior, structural, plumbing or electrical elements of the
Property in any manner without the written consent of Lessor, which consent
shall not be unreasonably withheld or conditioned; provided, however, Lessee may
undertake non-structural alterations to the Property that cost less than
$50,000, individually, and do not materially affect the exterior appearance of
the Property, without Lessor’s prior written consent. If Lessor’s consent is
required hereunder and Lessor consents to the making of any such alterations,
the same shall be made by Lessee at Lessee’s sole expense by a licensed
contractor and according to plans and specifications approved by Lessor and
subject to such other conditions as Lessor shall reasonably require. Any work at
any time commenced by Lessee on the Property shall be prosecuted diligently to
completion, shall be of good workmanship and materials shall not void,
invalidate or otherwise compromise any existing Warranty, and shall comply fully
with all the terms of this Lease and all Legal Requirements. Upon completion of
any alterations individually costing $50,000 or more, Lessee shall promptly
provide Lessor with evidence of full payment to all laborers and materialmen
contributing to the alterations. Lessee shall keep the Property free from any
liens arising out of any work performed on, or materials furnished to, the
Property.
ARTICLE VIII

USE OF THE PROPERTY; COMPLIANCE
Section 8.01.     Use. During the Lease Term, the Property shall be used for the
operation of a Permitted Facility.
Section 8.02.     Compliance. Lessee’s use and occupation of the Property, and
the condition thereof, shall, at Lessee’s sole cost and expense, comply fully
with all Legal Requirements and all restrictions, covenants and encumbrances of
record, and any owner obligations under such Legal




7
121733316v6 0992939

--------------------------------------------------------------------------------




Requirements, or restrictions, covenants and encumbrances of record, with
respect to the Property, in either event, the failure with which to comply could
have a Material Adverse Effect. Lessee shall obtain, maintain and comply with
all required licenses and permits, both governmental and private, to use and
operate the Property as a Permitted Facility. Lessee will use its best efforts
to prevent any act or condition to exist on or about the Property that will
materially increase any insurance rate thereon, except when such acts are
required in the normal course of its business and Lessee shall pay for such
increase.
Section 8.03.     Environmental.
(a)    Covenants.
(i)    Lessee covenants to Lessor during the Lease Term, subject to the
limitations of subsection (ii) below, as follows:
(A)    All uses and operations on or of the Property, whether by Lessee or any
other Person, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto.
(B)    There shall be no Releases in, on, under or from the Property, except in
Permitted Amounts.
(C)    There shall be no Hazardous Materials or Regulated Substances in, on or
under the Property, except in Permitted Amounts. Above and below ground storage
tanks shall be properly permitted and only used as permitted.
(D)    Lessee shall not act or fail to act or allow any other tenant, occupant,
guest, customer or other user of the Property to act or fail to act in any way
that (1) materially increases a risk to human health or the environment, (2) 
poses an unreasonable or unacceptable risk of harm to any Person or the
environment (whether on or off any of the Property), (3) has a Material Adverse
Effect, or (4) is contrary to any material requirement set forth in the
insurance policies maintained by Lessee or Lessor, or (5) constitutes a public
or private nuisance.
(ii)    Notwithstanding any provision of this Lease to the contrary, an Event of
Default shall not be deemed to have occurred as a result of the failure of
Lessee to satisfy any one or more of the covenants set forth in subsections (A)
through (D) above provided that Lessee shall be in compliance in all material
respects with the requirements of any Governmental Authority with respect to the
Remediation of any Release at the Property.
(b)    Remediation. Lessee shall, at its sole cost and expense, and without
limiting any other provision of this Lease, effectuate any Remediation required
of Lessee by any Governmental Authority of any condition (including, but not
limited to, a Release or Threatened Release) in, on, under or from the Property
and take any other reasonable action deemed necessary by any Governmental
Authority for protection of human health or the environment. Should Lessee fail
to undertake any required Remediation in accordance with the preceding sentence
within a commercially reasonable time frame, Lessor, after written notice to
Lessee




8
121733316v6 0992939

--------------------------------------------------------------------------------




and Lessee’s failure to immediately undertake such Remediation, shall be
permitted to complete such Remediation, and all Costs incurred in connection
therewith shall be paid by Lessee. Any Cost so paid by Lessor, together with
interest at the Default Rate, shall be deemed to be Additional Rental hereunder
and shall be immediately due from Lessee to Lessor.
(c)    Indemnification. Lessee shall, at its sole cost and expense, protect,
defend, indemnify, release and hold harmless each of the Indemnified Parties
from and against any and all Losses, including, but not limited to, all Costs of
Remediation (whether or not performed voluntarily), arising out of or in any way
relating to any Environmental Laws, Hazardous Materials, Regulated Substances,
above or below ground storage tanks, or other environmental matters concerning
the Property, to the extent caused by or through Lessee. It is expressly
understood and agreed that Lessee’s obligations under this Section shall survive
the expiration or earlier termination of this Lease for any reason.
(d)    Survival. The obligations of Lessee and the rights and remedies of Lessor
under this Section 8.03 shall survive the termination, expiration and/or release
of this Lease.
ARTICLE IX
ADDITIONAL COVENANTS
Section 9.01.     Inspection. Lessor and its authorized representatives shall
have the right, at all reasonable times and upon giving reasonable prior notice
(except in the event of an emergency, in which case no prior notice shall be
required), to enter the Property or any part thereof and inspect the same.
Lessee hereby waives any claim for damages for any injury or inconvenience to or
interference with Lessee’s business, any loss of occupancy or quiet enjoyment of
the Property and any other loss occasioned by such entry, but, subject to
Section 10.01, excluding damages arising as a result of the gross negligence or
willful misconduct of Lessor. Notwithstanding the foregoing, Lessor shall
exercise its inspection rights in a manner that does not interfere with Lessee’s
use of the Property.
Section 9.02.     Estoppel Certificate. At any time, and from time to time,
Lessee shall, promptly and in no event later than ten (10) days after a request
from Lessor or any Lender or mortgagee of Lessor, execute, acknowledge and
deliver to Lessor or such Lender or mortgagee, as the case may be, a certificate
in the form supplied by Lessor, certifying: (a) that Lessee has accepted the
Property; (b) that this Lease is in full force and effect and has not been
modified (or if modified, setting forth all modifications), or, if this Lease is
not in full force and effect, the certificate shall so specify the reasons
therefor; (c) the commencement and expiration dates of the Lease Term; (d) the
date to which the Rentals have been paid under this Lease and the amount thereof
then payable; (e) whether there are then any existing defaults by Lessor in the
performance of its obligations under this Lease, and, if there are any such
defaults, specifying the nature and extent thereof; (f) that no notice has been
received by Lessee of any default under this Lease which has not been cured,
except as to defaults specified in the certificate; (g) the capacity of the
Person executing such certificate, and that such Person is duly authorized to
execute the same on behalf of Lessee; and (h) any other information reasonably
requested by Lessor or any Lender or mortgagee, as the case may be.
ARTICLE X
RELEASE AND INDEMNIFICATION




9
121733316v6 0992939

--------------------------------------------------------------------------------




Section 10.01.     Release and Indemnification. Lessee agrees to use and occupy
the Property at its own risk and hereby releases Lessor and Lessor’s agents and
employees from all claims for any damage, compensation, liability, injury, loss
or claim from any cause, other than gross negligence or willful misconduct of
Lessor, its agents or employees, relative to or arising from (i) loss or damage
to Lessee's personal property or improvements that Lessee may remove pursuant to
Section 3.04 hereof; (ii) any injury to person or damage to property on or about
the Property; (iii) any criminal act on or about the Property; or (iv)
interference with Lessee's business operations or loss of occupancy or use of
the Property from Lessor's right to access or enter the Property under this
Lease. Lessee acknowledges and agrees that Lessor has no duty or obligation to
provide security for the Property. Lessee shall indemnify, protect, defend and
hold harmless each of the Indemnified Parties from and against any and all
Losses (excluding Losses suffered by an Indemnified Party arising out of the
gross negligence or willful misconduct of such Indemnified Party) caused by,
incurred or resulting from Lessee’s operations or occurring in or about the
Property, whether relating to its original design or construction, latent
defects, alteration, maintenance, use by Lessee or any Person thereon,
supervision or otherwise, or from any breach of, default under, or failure to
perform, any term or provision of this Lease by Lessee, its officers, employees,
agents or other Persons. It is expressly understood and agreed that Lessee’s
obligations under this Section shall survive the expiration or earlier
termination of this Lease for any reason whatsoever.
ARTICLE XI

CONDEMNATION AND CASUALTY
Section 11.01.     Notification. Lessee shall promptly give Lessor written
notice of (a) any Condemnation of any of the Property, (b) the commencement of
any proceedings or negotiations which might result in a Condemnation of any of
the Property, and (c) any Casualty to any of the Property or any part thereof.
Such notice shall provide a general description of the nature and extent of such
Condemnation, proceedings, negotiations or Casualty, and shall include copies of
any documents or notices received in connection therewith. Thereafter, Lessee
shall promptly send Lessor copies of all notices, correspondence and pleadings
relating to any such Condemnation, proceedings, negotiations or Casualty.
Section 11.02.     Total Condemnation. In the event of a Condemnation of all or
substantially all of any of the Property, and if as a result of such
Condemnation: (i) access to the Property to and from the publicly dedicated
roads adjacent to the Property as of the Effective Date is permanently and
materially impaired such that Lessee no longer has access to such dedicated
road; (ii) there is insufficient parking to operate the Property as a Permitted
Facility under applicable Laws; or (iii) the Condemnation includes a portion of
the building such that the remaining portion is unsuitable for use as a
Permitted Facility, as determined by Lessee in the exercise of good faith
business judgment (and Lessee provides to Lessor an officer’s certificate
executed by an officer of Lessee certifying to the same) (each such event, a
“Total Condemnation”), then, in such event:
(a)    Termination of Lease. On the date of the Total Condemnation, all
obligations of either party hereunder with respect to the Property shall cease;
provided, however, that Lessee’s obligations to the Indemnified Parties under
any indemnification provisions of this Lease with respect to the Property and
Lessee’s obligation to pay Rental and all other Monetary Obligations (whether
payable to Lessor or a third party) accruing under this Lease with respect to
the Property prior to the date of termination shall survive such termination. If
the date of such




10
121733316v6 0992939

--------------------------------------------------------------------------------




Total Condemnation is other than the first day of a month, the Base Monthly
Rental for the month in which such Total Condemnation occurs shall be
apportioned based on the date of the Total Condemnation.
(b)    Net Award. Subject to Section 11.07 below, Lessor shall be entitled to
receive the entire Net Award in connection with a Total Condemnation without
deduction for any estate vested in Lessee by this Lease, and Lessee hereby
expressly assigns to Lessor all of its right, title and interest in and to every
such Net Award and agrees that Lessee shall not be entitled to any Net Award or
other payment for the value of Lessee’s leasehold interest in this Lease.
Section 11.03.     Partial Condemnation or Casualty. In the event of a
Condemnation which is not a Total Condemnation (each such event, a “Partial
Condemnation”), or in the event of a Casualty:
(a)    Net Awards. All Net Awards shall be paid to Lessor.
(b)    Continuance of Lease. This Lease shall continue in full force and effect
upon the following terms:
(i)    All Rental and other Monetary Obligations due under this Lease shall
continue unabated.
(ii)    Lessee shall promptly commence and diligently prosecute restoration of
the Property to the same condition, as nearly as practicable, as prior to such
Partial Condemnation or Casualty as approved by Lessor; provided, however, that
Lessee shall have no obligation to incur costs in excess of the Net Award or
insurance proceeds, as applicable, made available by Lessor to Lessee hereunder.
Upon the written request of Lessee (accompanied by evidence reasonably
satisfactory to Lessor that such amount has been paid or is due and payable and
is properly part of such costs, and that Lessee has complied with the terms of
Section 7.02 in connection with the restoration), Lessor shall promptly make
available in installments, subject to reasonable conditions for disbursement
imposed by Lessor, an amount up to but not exceeding the amount of any Net Award
received by Lessor with respect to such Partial Condemnation or Casualty.
(c)    Notwithstanding the foregoing, if a Casualty cannot reasonably be
expected to be restored within three hundred sixty-five (365) days of the date
of such Casualty as reasonably determined by Lessee, then Lessee shall have the
right to terminate this Lease Agreement upon delivery of written notice to
Lessor. The termination will be effective as of the date of the Casualty. Upon
such termination, all obligations of either party hereunder with respect to the
Property shall cease; provided, however, that Lessee’s obligations to the
Indemnified Parties under any indemnification provisions of this Lease with
respect to the Property and Lessee’s obligation to pay Rental and all other
Monetary Obligations (whether payable to Lessor or a third party) accruing under
this Lease with respect to the Property prior to the date of termination shall
survive such termination. If the date of such Casualty is other than the first
day of a month, the Base Monthly Rental for the month in which such Casualty
occurs shall be apportioned based on the date of the Casualty.
Section 11.04.     Temporary Taking. In the event of a Condemnation of all or
any part of the Property for a temporary use (a “Temporary Taking”), this Lease
shall remain in full force and effect




11
121733316v6 0992939

--------------------------------------------------------------------------------




without any reduction of Base Annual Rental, Additional Rental or any other
Monetary Obligation payable hereunder. Except as provided below, Lessee shall be
entitled to the entire Net Award for a Temporary Taking, unless the period of
occupation and use by the condemning authorities shall extend beyond the date of
expiration of this Lease, in which event the Net Award made for such Temporary
Taking shall be apportioned between Lessor and Lessee as of the date of such
expiration.
Section 11.05.     Adjustment of Losses. Any loss under any property damage
insurance required to be maintained by Lessee shall be adjusted by Lessor and
Lessee. Any Net Award relating to a Total Condemnation or a Partial Condemnation
shall be adjusted by Lessor or, at Lessor’s election, Lessee. Notwithstanding
the foregoing or any other provisions of this Section 11.05 to the contrary, if
at the time of any Condemnation or any Casualty or at any time thereafter an
Event of Default shall have occurred and be continuing, Lessor is hereby
authorized and empowered but shall not be obligated, in the name and on behalf
of Lessee and otherwise, to file and prosecute Lessee’s claim, if any, for a Net
Award on account of such Condemnation or such Casualty and to collect such Net
Award and apply the same to the curing of such Event of Default and any other
then existing Event of Default under this Lease and/or to the payment of any
amounts owed by Lessee to Lessor under this Lease, in such order, priority and
proportions as Lessor in its discretion shall deem proper.
Section 11.06.     Lessee Obligation in Event of Casualty. During all periods of
time following a Casualty, Lessee shall take reasonable steps to ensure that the
Property is secure and does not pose any risk of harm to any adjoining property
and Persons (including owners or occupants of such adjoining property).
Section 11.07.     Lessee Awards and Payments. Notwithstanding any provision
contained in this Article XI, Lessee shall be entitled to claim and receive any
award or payment from the condemning authority expressly granted for the taking
of any personal property owned by Lessee, any insurance proceeds with respect to
any personal property owned by Lessee, the interruption of its business and
moving expenses, but only if such claim or award does not adversely affect or
interfere with the prosecution of Lessor’s claim for the Condemnation or
Casualty, or otherwise reduce the amount recoverable by Lessor for the
Condemnation or Casualty.
ARTICLE XII
DEFAULT, CONDITIONAL LIMITATIONS,
REMEDIES AND MEASURE OF DAMAGES
Section 12.01.     Event of Default. Each of the following shall be an event of
default by Lessee under this Lease (each, an “Event of Default”):
(a)    if any Rental or other Monetary Obligation due under this Lease is not
paid when due; provided, however, any delay in the payment of Rental shall not
constitute an Event of Default hereunder so long as the same is corrected within
five (5) Business Days of the date Lessee receives written notice thereof from
Lessor that such sums are due, provided, however, that no more than one (1)
notice of nonpayment to Lessee shall be required to be given in any calendar
year and any additional payments not paid within ten (10) Business Days of the
date due shall be an Event of Default without notice from the Lessor;
(b)    Failure to maintain insurance in accordance with Section 6.03;




12
121733316v6 0992939

--------------------------------------------------------------------------------




(c)    if Lessee fails to pay, prior to delinquency, any taxes, assessments or
other charges the failure of which to pay has resulted in the imposition of a
lien against any the Property;
(d)    if Lessee abandons the Property;
(e)    if there is an Insolvency Event affecting Lessee;
(f)    if Lessee fails to observe or perform any of the other covenants,
conditions or obligations of Lessee in this Lease; provided, however, if any
such failure does not involve the payment of any Monetary Obligation, then such
failure shall not constitute an Event of Default hereunder, unless otherwise
expressly provided herein, unless and until Lessor shall have given Lessee
written notice thereof and a period of thirty (30) days shall have elapsed,
during which period Lessee may correct or cure such failure, upon failure of
which an Event of Default shall be deemed to have occurred hereunder without
further notice or demand of any kind being required. If such failure cannot
reasonably be cured within such thirty (30)‑day period, and Lessee is diligently
pursuing a cure of such failure, then Lessee shall have a reasonable period to
cure such failure beyond such thirty (30)‑day period; or
(g)    if the estate or interest of Lessee in any of the Property shall be
levied upon or attached in any proceeding and such estate or interest is about
to be sold or transferred or such process shall not be vacated or discharged
within ninety (90) days after it is made.
Section 12.02.     Remedies. Upon the occurrence of an Event of Default, with or
without notice or demand, except as otherwise expressly provided herein or such
other notice as may be required by Law, Lessor shall be entitled to exercise, at
its option, concurrently, successively, or in any combination, all remedies
available at Law or in equity, including, without limitation, any one or more of
the following:
(a)    to terminate this Lease, whereupon Lessee’s right to possession of the
Property shall cease and this Lease, except as to Lessee’s liability, shall be
terminated;
(b)    to the extent not prohibited by applicable Law, to (i) re-enter and take
possession of the Property (or any part thereof), any or all personal property
or fixtures of Lessee upon the Property and, to the extent permissible, permits
and other rights or privileges of Lessee pertaining to the use and operation of
the Property, and (ii) expel Lessee and those claiming under or through Lessee,
without being deemed guilty in any manner of trespass or becoming liable for any
loss or damage resulting therefrom, without resort to legal or judicial process,
procedure or action. No notice from Lessor hereunder or under a forcible entry
and detainer statute or similar Law shall constitute an election by Lessor to
terminate this Lease unless such notice specifically so states. If Lessee shall,
after default, voluntarily give up possession of the Property to Lessor, deliver
to Lessor or its agents the keys to the Property, or both, such actions shall be
deemed to be in compliance with Lessor’s rights and the acceptance thereof by
Lessor or its agents shall not be deemed to constitute a termination of the
Lease. Lessor reserves the right following any re‑entry and/or reletting to
exercise its right to terminate this Lease by giving Lessee written notice
thereof, in which event this Lease will terminate;
(c)    to bring an action against Lessee for any damages sustained by Lessor or
any equitable relief available to Lessor;




13
121733316v6 0992939

--------------------------------------------------------------------------------




(d)    to relet the Property or any part thereof for such term or terms
(including a term which extends beyond the original Lease Term), at such rentals
and upon such other terms as Lessor, in its reasonable discretion, may
determine, with all proceeds received from such reletting being applied to the
Rental and other Monetary Obligations due from Lessee in such order as Lessor
may, in its reasonable discretion, determine, which other Monetary Obligations
include, without limitation, all repossession costs, brokerage commissions,
attorneys’ fees and expenses, and repair costs and expenses of preparing for
such reletting. Lessor reserves the right following any re‑entry and/or
reletting to exercise its right to terminate this Lease by giving Lessee written
notice thereof, in which event this Lease will terminate as specified in said
notice;
(e)    to recover from Lessee all Costs paid or incurred by Lessor as a result
of such breach, regardless of whether or not legal proceedings are actually
commenced;
(f)    to immediately or at any time thereafter, and with or without notice, at
Lessor’s sole option but without any obligation to do so, correct such breach or
default and charge Lessee all Costs incurred by Lessor therein. and enforce, to
the extent not enforced by Lessee, the terms of any Warranty. Any sum or sums so
paid by Lessor, together with interest at the Default Rate, shall be deemed to
be Additional Rental hereunder and shall be immediately due from Lessee to
Lessor. Any such acts by Lessor in correcting Lessee’s breaches or defaults
hereunder shall not be deemed to cure said breaches or defaults or constitute
any waiver of Lessor’s right to exercise any or all remedies set forth herein;
(g)    to immediately or at any time thereafter, and with or without notice,
except as required herein, set off any money of Lessee held by Lessor under this
Lease or any other Transaction Document or any Other Agreement against any sum
owing by Lessee hereunder; and/or
(h)    to seek any equitable relief available to Lessor, including, without
limitation, the right of specific performance.
Section 12.03.     Cumulative Remedies. All powers and remedies given by Section
12.02 to Lessor, subject to applicable Law, shall be cumulative and not
exclusive of one another or of any other right or remedy or of any other powers
and remedies available to Lessor under this Lease, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements of Lessee contained in this Lease, and no delay or omission of Lessor
to exercise any right or power accruing upon the occurrence of any Event of
Default shall impair any other or subsequent Event of Default or impair any
rights or remedies consequent thereto. Every power and remedy given by this
Section or by Law to Lessor may be exercised from time to time, and as often as
may be deemed expedient, by Lessor, subject at all times to Lessor’s right in
its sole judgment to discontinue any work commenced by Lessor or change any
course of action undertaken by Lessor.
ARTICLE XIII
SUBORDINATION AND ATTORNMENT
Section 13.01.     Subordination. This Lease at all times shall automatically be
subordinate to the lien of any and all ground leases and Mortgages now or
hereafter placed upon the Property by Lessor, and Lessee covenants and agrees to
execute and deliver, upon demand, such further instruments subordinating this
Lease to the lien of any or all such ground leases and Mortgages




14
121733316v6 0992939

--------------------------------------------------------------------------------




as shall be desired by Lessor, or any present or proposed mortgagees under trust
deeds, upon the condition that Lessee shall have the right to remain in
possession of the Property under the terms of this Lease, notwithstanding any
default in any or all such ground leases or Mortgages, or after the foreclosure
of any such Mortgages, so long as no Event of Default shall have occurred and be
continuing. Prior to the Effective Date, Lessor shall provide to Lessee a
commercially reasonable form of non-disturbance agreement from any Lender
holding a Mortgage on the Property as of the Effective Date.
Section 13.02.     Attornment. In the event any purchaser or assignee of any
Lender at a foreclosure sale acquires title to the Property, or in the event
that any Lender or any purchaser or assignee otherwise succeeds to the rights of
Lessor as lessor under this Lease, Lessee shall attorn to Lender or such
purchaser or assignee, as the case may be (a “Successor Lessor”), and recognize
the Successor Lessor as lessor under this Lease, and, subject to the provisions
of this Article XIII, this Lease shall continue in full force and effect as a
direct lease between the Successor Lessor and Lessee. The foregoing provision
shall be self‑operative and effective without the execution of any further
instruments.
Section 13.03.     Execution of Additional Documents. Although the provisions in
this Article XIII shall be self‑operative and no future instrument of
subordination shall be required, upon request by Lessor, Lessee shall execute
and deliver such additional reasonable instruments as may be reasonably required
for such purposes.
ARTICLE XIV
ASSIGNMENT
Section 14.01.     Assignment by Lessor. As a material inducement to Lessor’s
willingness to enter into the transactions contemplated by this Lease (the
“Transaction”) and the other Transaction Documents, Lessee hereby agrees that
Lessor may, from time to time and at any time and without the consent of Lessee,
engage in all or any combination of the following, or enter into agreements in
connection with any of the following or in accordance with requirements that may
be imposed by applicable securities, tax or other Laws: the sale, assignment,
grant, conveyance, transfer, financing, re‑financing, purchase or re‑acquisition
of all, less than all or any portion of the Property, this Lease or any other
Transaction Document, Lessor’s right, title and interest in this Lease or any
other Transaction Document, the servicing rights with respect to any of the
foregoing, or participations in any of the foregoing. In the event of any such
sale or assignment other than a security assignment, Lessee shall attorn to such
purchaser or assignee (so long as Lessor and such purchaser or assignee notify
Lessee in writing of such transfer and such purchaser or assignee expressly
assumes in writing the obligations of Lessor hereunder from and after the date
of such assignment). At the request of Lessor, Lessee will execute such
documents confirming the sale, assignment or other transfer and such other
agreements as Lessor may reasonably request, provided that the same do not
increase the liabilities and obligations of Lessee hereunder. Lessor shall be
relieved, from and after the date of such transfer or conveyance, of liability
for the performance of any obligation of Lessor contained herein, except for
obligations or liabilities accrued prior to such assignment or sale.
Section 14.02.     Assignment by Lessee.
(a)    Lessee shall not assign, sublet, transfer, convey, pledge or mortgage
this Lease or any interest herein or any interest in Lessee, without the prior
written consent of Lessor, which consent shall not be unreasonably withheld. At
the time of any assignment of this Lease which




15
121733316v6 0992939

--------------------------------------------------------------------------------




is approved by Lessor, the assignee shall assume all of the obligations of
Lessee under this Lease pursuant to a written assumption agreement in form and
substance reasonably acceptable to Lessor. Such assignment of this Lease
pursuant to this Section 14.02 shall not relieve Lessee of its obligations
respecting this Lease unless otherwise agreed to by Lessor. Any assignment,
transfer, conveyance, pledge or mortgage in violation of this Section 14.02
shall be voidable at the sole option of Lessor. Any consent to an assignment
given by Lessor hereunder shall not be deemed consent to any subsequent
assignment. Any assignment or transfer of this Lease by transfer of a majority
interest of stock in one transaction or a series of related transactions, asset
sale, merger, consolidation, liquidation or dissolution, or any changes in the
ownership of, or power to vote in excess of fifty percent (50%) of its
outstanding stock in one transaction or a series of related transactions, shall
constitute an assignment for purposes of this Section.
(b)    For purposes of this Section 14.02, in addition to any other reasonable
grounds for refusal, Lessor’s consent to any assignment or sublease shall be
deemed reasonably withheld if, in Lessor’s good faith judgment, any one or more
of the following apply: (i) the proposed transferee is not in a financial
condition to comply with its financial obligations under the assignment or
sublease; (ii) either the proposed transferee, or any affiliate of the proposed
transferee, occupies or is negotiating with Lessor to lease the Property or any
other building owned by Lessor and its related parties; (iii) the use of the
Premises by the proposed transferee would, in Lessor’s reasonable judgment, not
comply with the terms of the Lease; (iv) if the space subject to the assignment
or sublease is only a portion of the Property and the physical division of such
portion is, or would render the Property, irregular in shape and configuration
or without appropriate ingress or egress and facilities suitable for normal
leasing purposes, or is otherwise not readily divisible from the Property; (v)
the proposed transferee is a government, governmental entity (or an agency or
instrumentality thereof); or (vi) an uncured Event of Default exists under the
Lease at the time Lessee requests Lessor’s consent to the proposed transfer.
(c)    Notwithstanding anything to the contrary contained in this Section 14.02
and provided that no Event of Default has occurred and is continuing at the time
of the proposed assignment or other transfer, and provided further that any
assignee agrees to assume all of Lessee’s obligations under this Lease, Lessee
shall have the right to assign or otherwise transfer all, but not less than all,
of its interest in, to and under this Lease without Lessor’s consent to an
Affiliate of Lessee.
ARTICLE XV    
NOTICES
Section 15.01.     Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Lease shall be in writing and given by any one of the
following: (a) hand delivery; (b) express overnight delivery service; or
(c) certified or registered mail, return receipt requested, and shall be deemed
to have been delivered upon (i) receipt, if hand delivered; (ii) the next
Business Day, if delivered by a reputable express overnight delivery service; or
(iii) the third Business Day following the day of deposit of such notice with
the United States Postal Service, if sent by certified or registered mail,
return receipt requested. Notices shall be provided to the parties and addresses
(or electronic mail addresses) specified below:




16
121733316v6 0992939

--------------------------------------------------------------------------------




If to Lessee:
With copies to:






Cardiovascular Systems, Inc.
1225 Old Highway 8 NW
New Brighton, MN 55112
Attn: Corporate Controller


Cardiovascular Systems, Inc.
1225 Old Highway 8 NW
New Brighton, MN 55112
Attn: General Counsel


Fredrikson & Byron, P.A.
200 South Sixth Street, Suite 4000
Minneapolis, MN 55402
Attn: Christopher J. Dolan, Esq.


If to Lessor:
            
            
            
Attention:           


With a copy to:
Hinshaw & Culbertson LLP
333 South Seventh Street, Suite 2000
Minneapolis, MN 55042
Attn: Michael T. Hatting, Esq.



or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above.
ARTICLE XVI    
EXPANSION
Section 16.01 Expansion. Lessee has the right (the “Expansion Right”) to acquire
from the City of New Brighton, Minnesota certain real estate parcels adjacent to
the Property (the “Option Property”) pursuant to that certain Contract for
Private Redevelopment dated June 10, 2014 (the “Redevelopment Contract”). In the
event Lessee desires to exercise the Expansion Right, Lessor shall cooperate
with Lessee to exercise such rights under the Redevelopment Contract to purchase
the Option Property and to construct building improvements on the Option
Property, which improvements may adjoin, or connect to, the building
improvements, located upon the Property. In the event the Lessee exercises its
Expansion Right and acquires the Option Property during the Lease term hereof,
Lessee shall not convey its fee interest in the Option Property, or any portion
thereof, to any third party without providing Lessor with the following right of
first refusal to purchase the Option Property (the “Option Property Right of
First Refusal”). If Lessee receives an offer by a third party to purchase the
Option Property, or any portion thereof, which Lessee desires to accept, Lessee
shall deliver a copy of said offer to Lessor (the “Option Property Right of
First Refusal Notice”) Lessee’s notice to Lessor shall state: (i) Lessee’s
desire and intention to sell all or any part of the Option Property; and (ii)
full details of the offer received by it, and a description of the purchase
price as well as the overall transaction. Lessor shall have twenty (20) days
from and after receiving the Option Property Right of First Refusal Notice to
elect to purchase the Option Property, or such portion as may be the subject of
the offer, upon the terms and conditions set forth in the Option Property Right
of First Refusal Notice, including all




17
121733316v6 0992939

--------------------------------------------------------------------------------




rights, privileges and timetables contained in the offer and any amendments
related thereto which had been accepted by Lessee. If Lessor elects to purchase
the Option Property, or such portion as may be the subject of the offer, the
closing shall occur as set forth in the Option Property Right of First Refusal
Notice or at such date as may be mutually agreed upon by and between the
parties. If Lessor fails to give Lessee written notice within the twenty (20)
day period of its intent to purchase the Option Property, or such portion as may
be the subject of the offer, then the Option Property Right of First Refusal
shall terminate; provided, however, that if such closing as described in the
Option Property Right of First Refusal Notice does not occur, then the Option
Property Right of First Refusal shall remain in effect.
ARTICLE XVII
RIGHT OF FIRST REFUSAL
Section 17.01 Right of First Refusal. During the Lease Term hereof, Lessor shall
not convey its fee interest in the Property, or any portion thereof, to any
third party without providing Lessee with the following right of first refusal
to purchase the Property (the “Right of First Refusal”). If Lessor receives an
offer by a third party to purchase the Property, or any portion thereof, which
Lessor desires to accept, Lessor shall deliver a copy of said offer to Lessee
(the “Right of First Refusal Notice”). Lessor’s notice to Lessee shall state:
(i) Lessor’s desire and intention to sell all or any part of the Property; and
(ii) full details of the offer received by it, and a description of the purchase
price as well as the overall transaction. Lessee shall have twenty (20) days
from and after receiving the Right of First Refusal Notice to elect to purchase
the Property, or such portion as may be the subject of the offer, upon the terms
and conditions set forth in the Right of First Refusal Notice, including all
rights, privileges and timetables contained in the offer and any amendments
related thereto which had been accepted by Lessor. If Lessee elects to purchase
the Property, or such portion as may be the subject of the offer, the closing
shall occur as set forth in the Right of First Refusal Notice or at such date as
may be mutually agreed upon by and between the parties. If Lessee fails to give
Lessor written notice within the twenty (20) day period of its intent to
purchase the Property, or such portion as may be the subject of the offer, then
the Right of First Refusal shall terminate; provided, however, that if such
closing as described in the Right of First Refusal Notice does not occur, then
the Right of First Refusal shall remain in effect.






18
121733316v6 0992939

--------------------------------------------------------------------------------






ARTICLE XVIII    
MISCELLANEOUS
Section 18.01. Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, acts of God, enemy or hostile governmental action, civil commotion,
fire or other casualty beyond the control of the party obligated to perform
shall excuse the performance by such party for a period equal to any such
prevention, delay or stoppage, expressly excluding, however, the obligations
imposed upon Lessee with respect to Rental and other Monetary Obligations to be
paid hereunder.
Section 18.02. No Merger. There shall be no merger of this Lease nor of the
leasehold estate created by this Lease with the fee estate in or ownership of
any of the Property by reason of the fact that the same person, corporation,
firm or other entity may acquire or hold or own, directly or indirectly,
(a) this Lease or the leasehold estate created by this Lease or any interest in
this Lease or in such leasehold estate, and (b) the fee estate or ownership of
the Property or any interest in such fee estate or ownership. No such merger
shall occur unless and until all persons, corporations, firms and other entities
having any interest in (i) this Lease or the leasehold estate created by this
Lease, and (ii) the fee estate in or ownership of the Property or any part
thereof sought to be merged shall join in a written instrument effecting such
merger and shall duly record the same.
Section 18.03. Interpretation. Lessor and Lessee acknowledge and warrant to each
other that each has been represented by independent counsel and has executed
this Lease after being fully advised by said counsel as to its effect and
significance. This Lease shall be interpreted and construed in a fair and
impartial manner without regard to such factors as the party which prepared the
instrument, the relative bargaining powers of the parties or the domicile of any
party. Whenever in this Lease any words of obligation or duty are used, such
words or expressions shall have the same force and effect as though made in the
form of a covenant.
Section 18.04. Characterization. The following expressions of intent,
representations, warranties, covenants, agreements, stipulations and waivers are
a material inducement to Lessor entering into this Lease:
(a)    Lessor and Lessee intend that (i) this Lease is a “true lease,” is not a
financing lease, capital lease, mortgage, equitable mortgage, deed of trust,
trust agreement, security agreement or other financing or trust arrangement, and
the economic realities of this Lease are those of a true lease; and (ii) the
business relationship created by this Lease and any related documents is solely
that of a long-term commercial lease between Lessor and Lessee, the Lease has
been entered into by both parties in reliance upon the economic and legal
bargains contained herein, and none of the agreements contained herein is
intended, nor shall the same be deemed or construed, to create a partnership (de
facto or de jure) between Lessor and Lessee, to make them joint venturers, to
make Lessee an agent, legal representative, partner, subsidiary or employee of
Lessor, nor to make Lessor in any way responsible for the debts, obligations or
losses of Lessee.
Section 18.05. Disclosures. The parties agree that, notwithstanding any
provision contained in this Lease, any party (and each employee, representative
or other agent of any party) may disclose to any and all persons, without
limitation of any kind, any matter required under applicable Law, including,




19
121733316v6 0992939

--------------------------------------------------------------------------------




without limitation, under the Securities Act, the Exchange Act, the rules and
regulations of the Securities and Exchange Commission promulgated thereunder,
and stock exchange requirements, including the filing of this Agreement in its
entirety with such public disclosures, and any subsequent disclosures in other
public filings and announcements consistent with any such prior disclosures
(including in earnings press releases).
Section 18.06. Building Reports. Lessee agrees to provide Lessor with a report
prepared by a licensed building inspector or engineer as to the condition of the
structural or exterior components of the Property, including without limitation
the roof, heating, ventilation and air-conditioning systems, plumbing and
electrical elements, on or before the expiration of the fifth (5th) year of the
Lease Term and every three (3) years thereafter during the Lease Term.
Section 18.07. Attorneys’ Fees. In the event of any judicial or other
adversarial proceeding concerning this Lease, to the extent permitted by Law,
the prevailing party shall be entitled to recover all of its reasonable
attorneys’ fees and other Costs in addition to any other relief to which it may
be entitled. In addition, the prevailing party shall, upon demand, be entitled
to all attorneys’ fees and all other Costs incurred in the preparation and
service of any notice or demand hereunder, whether or not a legal action is
subsequently commenced.
Section 18.08. Memoranda of Lease. Concurrently with the execution of this
Lease, Lessor and Lessee are executing Lessor’s standard form memorandum of
lease in recordable form, indicating the names and addresses of Lessor and
Lessee, a description of the Property, the Lease Term, but omitting Rentals and
such other terms of this Lease as Lessor may not desire to disclose to the
public.
Section 18.09. No Brokerage. Lessor and Lessee represent and warrant to each
other that they have had no conversation or negotiations with any broker
concerning the leasing of the Property. Each of Lessor and Lessee agrees to
protect, indemnify, save and keep harmless the other, against and from all
liabilities, claims, losses, Costs, damages and expenses, including attorneys’
fees, arising out of, resulting from or in connection with their breach of the
foregoing warranty and representation.
Section 18.10. Time is of the Essence; Computation. Time is of the essence with
respect to each and every provision of this Lease. If any deadline provided
herein falls on a non-Business Day, such deadline shall be extended to the next
day that is a Business Day.
Section 18.11. Waiver and Amendment. No provision of this Lease shall be deemed
waived or amended except by a written instrument unambiguously setting forth the
matter waived or amended and signed by the party against which enforcement of
such waiver or amendment is sought. Waiver of any matter shall not be deemed a
waiver of the same or any other matter on any future occasion. No acceptance by
Lessor of an amount less than the Rental and other Monetary Obligations
stipulated to be due under this Lease shall be deemed to be other than a payment
on account of the earliest such Rental or other Monetary Obligations then due or
in arrears nor shall any endorsement or statement on any check or letter
accompanying any such payment be deemed a waiver of Lessor’s right to collect
any unpaid amounts or an accord and satisfaction.
Section 18.12. Successors Bound. Except as otherwise specifically provided
herein, the terms, covenants and conditions contained in this Lease shall bind
and inure to the benefit of the respective heirs, successors, executors,
administrators and assigns of each of the parties hereto.




20
121733316v6 0992939

--------------------------------------------------------------------------------




Section 18.13. Captions. Captions are used throughout this Lease for convenience
of reference only and shall not be considered in any manner in the construction
or interpretation hereof.
Section 18.14. Other Documents. Each of the parties agrees to sign such other
and further documents as may be necessary or appropriate to carry out the
intentions expressed in this Lease.
Section 18.15. Entire Agreement. This Lease and any other instruments or
agreements referred to herein, constitute the entire agreement between the
parties with respect to the subject matter hereof, and there are no other
representations, warranties or agreements except as herein provided.
Section 18.16. Forum Selection; Jurisdiction; Venue; Choice of Law. For purposes
of any action or proceeding arising out of this Lease, the parties hereto
expressly submit to the jurisdiction of all federal and state courts located in
the state of Minnesota. This Lease shall be governed by, and construed with, the
Laws of the applicable state of Minnesota, without giving effect to any state’s
conflict of Laws principles.
Section 18.17. Counterparts. This Lease may be executed in one or more
counterparts, each of which shall be deemed an original. Furthermore, the
undersigned agree that transmission of this Lease via e-mail in a “.pdf” or
other electronic format shall be deemed transmission of the original Lease for
all purposes.
[Remainder of page intentionally left blank; signature page(s) to follow]






21
121733316v6 0992939

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.
 
LESSOR:
____________________________________,
a __________________________________
By:   
Printed Name:   
Title:   











121733316v6 0992939

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.


 
LESSEE:
CARDIOVASCULAR SYSTEMS, INC.,
 a Delaware corporation




By:   
Printed Name:   
Title:   















121733316v6 0992939

--------------------------------------------------------------------------------






EXHIBIT A

DEFINED TERMS
The following terms shall have the following meanings for all purposes of this
Lease:
“Additional Rental” has the meaning set forth in Section 4.04.
“Adjustment Date” has the meaning set forth in Section 1.06.
“Affiliate” means any Person which directly or indirectly controls, is under
common control with or is controlled by any other Person. For purposes of this
definition, “controls,” “under common control with,” and “controlled by” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.
“Base Annual Rental” has the meaning set forth in Section 1.04.
    “Base Monthly Rental” means an amount equal to 1/12 of the applicable Base
Annual Rental.
“Business Day” means a day on which banks located in Minneapolis, Minnesota are
not required or authorized to remain closed.
“Casualty” means any loss of or damage to any property included within or
related to the Property or arising from an adjoining property caused by an Act
of God, fire, flood or other catastrophe.
“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time.
“Condemnation” means a Taking and/or a Requisition.
“Costs” means all reasonable costs and expenses incurred by a Person, including,
without limitation, reasonable attorneys’ fees and expenses, court costs, expert
witness fees, costs of tests and analyses, travel and accommodation expenses,
deposition and trial transcripts, copies and other similar costs and fees,
brokerage fees, escrow fees, title insurance premiums, appraisal fees, stamp
taxes, recording fees and transfer taxes or fees, as the circumstances require.
“Default Rate” means 12% per annum or the highest rate permitted by Law,
whichever is less.
“Effective Date” has the meaning set forth in the introductory paragraph of this
Lease.
“Environmental Laws” means federal, state and local Laws, ordinances, common law
requirements and regulations and standards, rules, policies and other
governmental requirements, administrative rulings and court judgments and
decrees having the effect of Law in effect now or in the future and including
all amendments, that relate to Hazardous Materials, Regulated


A-1



--------------------------------------------------------------------------------




Substances, USTs, and/or the protection of human health or the environment, or
relating to liability for or Costs of Remediation or prevention of Releases, and
apply to Lessee and/or the Property.
“Event of Default” has the meaning set forth in Section 12.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Extension Option” has the meaning set forth in Section 3.02.
“Extension Term” has the meaning set forth in Section 3.02.
    “Governmental Authority” means any governmental authority, agency,
department, commission, bureau, board, instrumentality, court or
quasi‑governmental authority of the United States, any state or any political
subdivision thereof with authority to adopt, modify, amend, interpret, give
effect to or enforce any federal, state and local Laws, statutes, ordinances,
rules or regulations, including common law, or to issue court orders.
“Hazardous Materials” includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other materials, contaminants or pollutants,
the presence of which causes the Property to be in violation of any local, state
or federal Law or regulation, or Environmental Law, or are defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “toxic substances,” “contaminants,” “pollutants,” or
words of similar import under any applicable local, state or federal Law or
under the regulations adopted, orders issued, or publications promulgated
pursuant thereto, including, but not limited to: (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9601, et seq.; (ii) the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. § 5101, et seq.; and (iii) the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. § 6901, et seq.
“Indemnified Parties” means Lessor and its members, managers, officers,
directors, shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns, including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of the assets and
business of Lessor.
“Initial Term” has the meaning set forth in Section 3.01.
“Insolvency Event” means (a) a Person’s (i) failure to generally pay its debts
as such debts become due; (ii) admitting in writing its inability to pay its
debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any Person
(i) seeking to adjudicate it bankrupt or insolvent; (ii) seeking liquidation,
dissolution, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Law relating to bankruptcy,
insolvency, or reorganization or relief of debtors; or (iii) seeking the entry
of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and in the
case of any such proceeding instituted against any Person, either such
proceeding shall remain undismissed for a period of one hundred twenty
(120) days or any of the actions sought in such proceeding shall occur; or
(c) any Person taking any corporate action to authorize any of the actions set
forth above in this definition.


A-2



--------------------------------------------------------------------------------




“Law(s)” means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted Governmental Authority, court or agency, now or
hereafter enacted or in effect.
“Lease Term” has the meaning described in Section 3.01.
“Legal Requirements” means the requirements of all present and future Laws
(including, without limitation, Environmental Laws and Laws relating to
accessibility to, usability by, and discrimination against, disabled
individuals), all judicial and administrative interpretations thereof, including
any judicial order, consent, decree or judgment, and all covenants, restrictions
and conditions now or hereafter of record which may be applicable to Lessee or
to any of the Property, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or restoration of any of the
Property, even if compliance therewith necessitates structural changes or
improvements or results in interference with the use or enjoyment of any of the
Property.
“Lender” means any lender in connection with any loan secured by Lessor’s
interest in any or all of the Property, and any servicer of any loan secured by
Lessor’s interest in any or all of the Property.
“Lessee Entity” or “Lessee Entities” means individually or collectively, as the
context may require, Lessee and all Affiliates thereof.
“Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, Costs, fines, penalties, interest, charges, fees, judgments,
awards, amounts paid in settlement and damages of whatever kind or nature,
inclusive of bodily injury and property damage to third parties (including,
without limitation, attorneys’ fees and other Costs of defense), excluding,
however, any punitive, consequential, special, indirect, and incidental damages
and diminutions in value.
“Material Adverse Effect” means a material adverse effect on (a) the Property,
including without limitation, the operation of the Property as a Permitted
Facility and/or the value of the Property; (b) the contemplated business,
condition, worth or operations of any Lessee Entity; or (c) Lessee’s ability to
perform its obligations under this Lease.
“Monetary Obligations” means all Rental and all other sums payable or
reimbursable by Lessee under this Lease to Lessor, to any third party on behalf
of Lessor, or to any Indemnified Party.
“Mortgages” means, collectively, the mortgages, deeds of trust or deeds to
secure debt, assignments of rents and leases, security agreements and fixture
filings executed by Lessor for the benefit of Lender with respect to the
Property, as such instruments may be amended, modified, restated or supplemented
from time to time and any and all replacements or substitutions.
“Net Award” means (a) the entire award payable with respect to the Property by
reason of a Condemnation whether pursuant to a judgment or by agreement or
otherwise; or (b) the entire proceeds of any insurance required under
Section 6.03 payable with respect to the Property, as


A-3



--------------------------------------------------------------------------------




the case may be, and in either case, less any Costs incurred by Lessor in
collecting such award or proceeds.
    “Partial Condemnation” has the meaning set forth in Section 11.03.
“Permitted Amounts” shall mean, with respect to any given level of Hazardous
Materials or Regulated Substances, that level or quantity of Hazardous Materials
or Regulated Substances in any form or combination of forms which does not
constitute a violation of any Environmental Laws and is customarily employed in,
or associated with, similar businesses located in the state or states where the
Property is located.
“Permitted Facility” means an office, warehouse and manufacturing facility and
all related purposes such as ingress, egress and parking, and uses incidental
thereto.
“Person” means any individual, partnership, corporation, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.
“Property” means those parcels of real estate legally described on Exhibit B
attached hereto, all rights, privileges, and appurtenances associated therewith,
and all buildings, fixtures and other improvements now or hereafter located on
such real estate (whether or not affixed to such real estate).
“Regulated Substances” means “petroleum” and “petroleum‑based substances” or any
similar terms described or defined in any of the Environmental Laws and any
applicable federal, state, county or local Laws applicable to or regulating
USTs.
“Release” means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials, Regulated
Substances or USTs or any Threatened Release.
“Remediation” means any response, remedial, removal, or corrective action, any
activity to cleanup, detoxify, decontaminate, contain or otherwise remediate any
Hazardous Materials, Regulated Substances or USTs, any actions to prevent, cure
or mitigate any Release, any action to comply with any Environmental Laws or
with any permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or any evaluation relating to any Hazardous Materials, Regulated
Substances or USTs.
“Rental” means, collectively, the Base Annual Rental and the Additional Rental.
“Requisition” means any temporary requisition or confiscation of the use or
occupancy of the Property by any Governmental Authority, civil or military,
whether pursuant to an agreement with such Governmental Authority in settlement
of or under threat of any such requisition or confiscation, or otherwise.
“Securities Act” means of the Securities Act of 1933, as amended.
“Successor Lessor” has the meaning set forth in Section 13.02.


A-4



--------------------------------------------------------------------------------




“Taking” means (a) any taking or damaging of all or a portion of the Property
(i) in or by condemnation or other eminent domain proceedings pursuant to any
Law, general or special; (ii) by reason of any agreement with any condemnor in
settlement of or under threat of any such condemnation or other eminent domain
proceeding; or (iii) by any other means; or (b) any de facto condemnation. The
Taking shall be considered to have taken place as of the later of the date
actual physical possession is taken by the condemnor, or the date on which the
right to compensation and damages accrues under the Law applicable to the
Property.
“Temporary Taking” has the meaning set forth in Section 11.04.
“Threatened Release” means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding the Property which may result
from such Release.
“Total Condemnation” has the meaning set forth in Section 11.02.
“Transaction” has the meaning set forth in Section 14.01.
“Transaction Documents” means this Lease Agreement and all documents related
thereto.
“USTs” means any one or combination of tanks and associated product piping
systems used in connection with storage, dispensing and general use of Regulated
Substances.






A-5



--------------------------------------------------------------------------------





EXHIBIT B

PROPERTY
LOT 1, BLOCK 1, NEW BRIGHTON EXCHANGE 2ND ADDITION












121736930v2 0992939

--------------------------------------------------------------------------------







EXHIBIT D


List of Seller Documents:


any occupancy agreements, including parking agreements; all service contracts,
maintenance agreements and energy contracts; if available, Seller’s most recent
title insurance policy for the Property; all environmental assessment reports,
soil, groundwater or vapor tests, wetland surveys, and other engineering reports
and materials pertaining to the physical condition of the Property in the
possession of Seller, including any roof inspection reports; any existing survey
drawings depicting the Property, if available; all development approvals and
permits and existing audits or reports relating to the compliance with
applicable governmental laws, ordinances and regulations with respect to the
Property, if any (and with respect to any development approvals or permits that
have been applied for but not yet issued, a copy of the application materials
and all correspondence relating thereto), including without limitation, any
development orders, site plan approvals, permits for installation of water and
sewer facilities, and also including any conditions, restrictions, obligations,
covenants, declarations or agreements that may exist or may have been submitted,
received by, entered into or accepted by Seller pertaining to the development of
the Property; if available, all permits, reports, surveys, and other documents
that evidence the location, capacity, and/or availability of utilities to the
Property; any notices of real estate tax assessments and information and
documentation regarding any tax or assessment protests; “as-built” floor plans
of the Property, if available; plans and specifications for the improvements on
the Property; copies of all publically available organizational documents of
Seller, including, without limitation, copies of Seller’s Articles of
Incorporation filed with the Delaware Secretary of State and any amendments or
modifications thereto.




D-1
121736930v2 0992939